      Case 1:19-cv-03040-SAB    ECF No. 18   filed 03/22/19   PageID.926 Page 1 of 59




 1
     Emily Chiang, WSBA No. 50517
 2   AMERICAN CIVIL LIBERTIES UNION
     OF WASHINGTON FOUNDATION
 3   901 Fifth Avenue, Suite 630
     Seattle, WA 98164
 4   Phone: 206-624-2184
 5   Email: echiang@aclu-wa.org

 6                   UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF WASHINGTON
 7                             AT YAKIMA
 8
     STATE OF WASHINGTON,
 9
                Plaintiff,
10
                v.
11
     ALEX M. AZAR II, et al.,
12                                               No. 1:19-cv-03040-SAB
13              Defendants.
                                                 THE NATIONAL FAMILY
                                                 PLANNING & REPRODUCTIVE
14                                               HEALTH ASSOCIATION
                                                 PLAINTIFFS’ MOTION FOR
15 NATIONAL FAMILY PLANNING &                    PRELIMINARY INJUNCTION
   REPRODUCTIVE HEALTH
16                                               4/25/2019
   ASSOCIATION, et al.,
                                                 With Oral Argument: 10:00 a.m.
17
            Plaintiffs,
18
            v.
19
20 ALEX M. AZAR II, et al.,
21              Defendants.

22
23

     THE NFPRHA PLAINTIFFS’ MOTION FOR A                        AMERICAN CIVIL LIBERTIES UNION
                                                                 OF WASHINGTON FOUNDATION
     PRELIMINARY INJUNCTION                                           901 Fifth Ave, Suite 630
     Page | i                                                           Seattle, WA 98164
                                                                          (206) 624-2184
      Case 1:19-cv-03040-SAB                    ECF No. 18           filed 03/22/19          PageID.927 Page 2 of 59




 1                                              TABLE OF CONTENTS

 2   I.      BACKGROUND ON TITLE X AND THE CHALLENGED RULEMAKING
             ………………………………………………………………………………... 2
 3
     II. STANDARD OF REVIEW ................................................................................7
 4
          A. Preliminary Injunction Standard......................................................................7
 5
          B. Legal Standards for Applying the Administrative Procedure Act ..................7
 6
     III. PLAINTIFFS ARE LIKELY TO SUCCEED ON THE MERITS .....................9
 7
          A. The New Rule’s Pregnancy Counseling Distortions Violate Congress’s
 8           Nondirective Mandate, Title X’s Voluntariness Requirement, and the
             PPACA’s Section 1554 and Are Arbitrary and Capricious ..........................10
 9
            (1)      The Counseling Distortions Violate Congress’s Nondirective Mandate
10
                     ………………………………………………………………………... 12
11
            (2)      The Mandatory Prenatal Referral and Other Counseling That a Provider
12                   Can Impose on Patients Violates Title X’s Voluntariness Requirement
                     .................................................................................................................15
13
            (3)      The New Rule’s Counseling Distortions Violate Section 1554 .............16
14
            (4)      The New Rule’s Counseling Distortions Are Arbitrary and Capricious
15                   …………………………………………………………………………18
16        B. The New Rule’s Destructive and Unjustified Separation Requirements and
             Infrastructure Limits Are Arbitrary and Contrary to Law .............................20
17
            (1)      HHS Reversed Course and Adopted the Extreme Separation Rules and
18                   Infrastructure Limits Without Good Reason and Without Regard to
                     Reliance..……………………………………………………………... 22
19
            (2)      HHS Also Acted Arbitrarily By Failing to Respond to Significant
20
                     Comments on the Infeasibility of Compliance and Network Disruption
21                   .................................................................................................................24

22          (3)      HHS Vastly Underestimated Cost and Failed to Weigh the Significant
                     Program Harms Against the Absence of Program Need or Benefit .......25
23
            (4)      The Separation Requirements Also Violate Section 1554 .....................28
     THE NFPRHA PLAINTIFFS’ MOTION FOR A                                                          AMERICAN CIVIL LIBERTIES UNION
                                                                                                   OF WASHINGTON FOUNDATION
     PRELIMINARY INJUNCTION                                                                             901 Fifth Ave, Suite 630
     Page | ii                                                                                            Seattle, WA 98164
                                                                                                            (206) 624-2184
      Case 1:19-cv-03040-SAB              ECF No. 18           filed 03/22/19          PageID.928 Page 3 of 59




 1    C. The New Rule Exceeds Title X’s Limits and Is Arbitrary In Its Moves to
         Change the Composition of the Title X Provider Network ...........................29
 2
         (1)   The New Rule Blocks Title X Providers Without Primary Care On Site
 3             or Nearby, Hampering Title X to Purportedly Expand Care Outside It..
               .................................................................................................................29
 4
         (2)   The New Rule Encourages Title X Sites Offering Single or Limited
 5
               Methods of Contraception and Methods Not Medically Approved,
 6             While Opening Title X to Providers With Religious Objections to Core
               Care .........................................................................................................32
 7
         (3)   The New Rule Imposes a Vague, All-Encompassing Eligibility Hurdle
 8             for Applications and New Application Review Criteria That Depart
               from Title X and HHS’s General Grant-Making Rules and Are Arbitrary
 9             .................................................................................................................34
10    D. HHS Ignored Central Issues for the Title X Program—Negative Impact on
         Patient Care, Departure of Providers, and Public Health Harms—and
11
         Rejected Health Experts’ Consensus Opposition to the New Rule...............36
12
   IV. PLAINTIFFS AND THEIR PATIENTS WILL SUFFER IRREPARABLE
13     HARM IF THE NEW RULE TAKES EFFECT …………………………… 40

14 V. THE BALANCE OF THE EQUITIES AND THE PUBLIC INTEREST
      SUPPORT A PRELIMINARY INJUNCTION ................................................45
15
16
17
18
19
20
21
22
23

     THE NFPRHA PLAINTIFFS’ MOTION FOR A                                                    AMERICAN CIVIL LIBERTIES UNION
                                                                                             OF WASHINGTON FOUNDATION
     PRELIMINARY INJUNCTION                                                                       901 Fifth Ave, Suite 630
     Page | iii                                                                                     Seattle, WA 98164
                                                                                                      (206) 624-2184
        Case 1:19-cv-03040-SAB                  ECF No. 18          filed 03/22/19         PageID.929 Page 4 of 59




 1                                           TABLE OF AUTHORITIES
      Cases
 2
      Allentown Mack Sales & Serv., Inc. v. NLRB, 522 U.S. 359 (1998) .........................8
 3
   Am. Coll. of Emergency Physicians v. Price, 264 F. Supp. 3d 89 (D.D.C. 2017)…
 4   ....................................................................................................................... 25, 38
 5 Am. Radio Relay League, Inc. v. FCC, 524 F.3d 227 (D.C. Cir. 2008) ..................31
   Am. Trucking Ass’ns, Inc. v. City of L.A., 559 F.3d 1046 (9th Cir. 2009)........ 40, 41
 6
   ANR Storage Co. v. FERC, 904 F.3d 1020 (D.C. Cir. 2018) ..............................9, 28
 7
   Aragon-Salazar v. Holder, 769 F.3d 699 (9th Cir. 2014)..........................................8
 8
   Arc of Cal. v. Douglas, 757 F.3d 975 (9th Cir. 2014) .............................................42
 9
   Ariz. Dream Act Coal. v. Brewer, 757 F.3d 1053 (9th Cir. 2014) ...........................40
10 Arrington v. Daniels, 516 F.3d 1106 (9th Cir. 2008) ................................................8
11 Batalla Vidal v. Nielsen, 279 F. Supp. 3d 401 (E.D.N.Y. 2018) .............................24
12 Beno v. Shalala, 30 F.3d 1057 (9th Cir. 1994) ....................................................9, 31
13 Bresgal v. Brock, 843 F.2d 1163 (9th Cir. 1987).....................................................45
   Califano v. Yamasaki, 442 U.S. 682 (1979) ............................................................45
14
   California v. Azar, No. 18-15144, 2018 WL 6566752 (9th Cir. Dec. 13, 2018) ......7
15
   Chevron U.S.A., Inc. v. Nat. Res. Def. Council, 467 U.S. 837 (1984) ......................8
16
   City of L.A. v. Sessions, 293 F. Supp. 3d 1087 (C.D. Cal. 2018) ..................... 43, 45
17 Council of Parent Attorneys & Advocates, Inc. v. DeVos, 2019 WL 1082162
18       (D.D.C. Mar. 7, 2019) ..........................................................................................26
      Ctr. for Biological Diversity v. EPA, 722 F.3d 401 (D.C. Cir. 2013) .....................40
19
      Ctr. for Biological Diversity v. Zinke, 900 F.3d 1053 (9th Cir. 2018) ....................33
20
      Disney Enters., Inc. v. VidAngel, Inc., 869 F.3d 848 (9th Cir. 2017)........................7
21
      Drakes Bay Oyster Co. v. Jewell, 747 F.3d 1073 (9th Cir. 2014) ...........................45
22 Encino Motorcars, LLC v. Navarro, 136 S. Ct. 2117 (2016) ..............................9, 22
23 Faith Int’l Adoptions v. Pompeo, 345 F. Supp. 3d 1314 (W.D. Wash. 2018).........27

      THE NFPRHA PLAINTIFFS’ MOTION FOR A                                                      AMERICAN CIVIL LIBERTIES UNION
                                                                                                OF WASHINGTON FOUNDATION
      PRELIMINARY INJUNCTION                                                                         901 Fifth Ave, Suite 630
      Page | iv                                                                                        Seattle, WA 98164
                                                                                                         (206) 624-2184
         Case 1:19-cv-03040-SAB                  ECF No. 18          filed 03/22/19         PageID.930 Page 5 of 59




 1 FCC v. Fox Television Stations, Inc., 556 U.S. 502 (2009) ....................................22
 2 Genuine Parts Co. v. EPA, 890 F.3d 304 (D.C. Cir. 2018) .....................................37
   Hernandez v. Sessions, 872 F.3d 976 (9th Cir. 2017) ...............................................7
 3
   Humane Soc. of U.S. v. Locke, 626 F.3d 1040 (9th Cir. 2010) ...............................20
 4
   League of Women Voters of U.S. v. Newby, 838 F.3d 1 (D.C. Cir. 2016)...............41
 5
   Madsen v. Women’s Health Ctr., Inc., 512 U.S. 753 (1994) ...................................45
 6 Mfrs. Ry. Co. v. Surface Transp. Bd., 676 F.3d 1094 (D.C. Cir. 2012) ....................8
 7 Motor Vehicle Mfrs. Ass’n v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29 (1983)..
     ..........................................................................................................................9, 20
 8
   N.A.A.C.P. v. Trump, 315 F. Supp. 3d 457 (D.D.C. 2018)............................... 23, 24
 9
   Nat. Res. Def. Council, Inc. v. EPA, 859 F.2d 156 (D.C. Cir. 1988) ......................39
10
   Nat’l Fed’n of Indep. Bus. v. Perez, 2016 WL 4766121 (N.D. Tex. June 27, 2016)
11   ..............................................................................................................................23
12 Nat’l Mining Ass’n v. Zinke, 877 F.3d 845 (9th Cir. 2017) .....................................39
13 Planned Parenthood Ariz., Inc. v. Betlach, 899 F. Supp. 2d 868 (D. Ariz. 2012) ..44
   Planned Parenthood of Greater Wash. & N. Idaho v. HHS, 328 F. Supp. 3d 1133
14
     (E.D. Wash. 2018) ......................................................................................... 42, 45
15 Planned Parenthood of Kan. v. Andersen, 882 F.3d 1205 (10th Cir. 2018) ...........44
16 Ramos v. Nielsen, 336 F. Supp. 3d 1075 (N.D. Cal. 2018) .....................................45
17 Regents of Univ. of Cal. v DHS, 279 F. Supp. 3d 1011 (N.D. Cal. 2018), aff’d 908
     F.3d 476 (9th Cir. 2018) .......................................................................................24
18
   Rent-A-Ctr., Inc. v. Canyon Television & Appliance Rental, Inc., 944 F.2d 597 (9th
19   Cir. 1991) ..............................................................................................................41
20 Richmond Tenants Org. v. Kemp, 956 F.2d 1300 (4th Cir. 1992)……………….. 44
21 Robertson v. Seattle Audobon Soc’y, 503 U.S. 429 (1992) .....................................12
22 Rodde v. Bonta, 357 F.3d 988 (9th Cir. 2004) .........................................................44
   Rust v. Sullivan, 500 U.S. 173 (1991) ..................................................................4, 12
23
   Shays v. FEC, 528 F.3d 914 (D.C. Cir. 2008)…………………………………….40
       THE NFPRHA PLAINTIFFS’ MOTION FOR A                                                      AMERICAN CIVIL LIBERTIES UNION
                                                                                                 OF WASHINGTON FOUNDATION
       PRELIMINARY INJUNCTION                                                                         901 Fifth Ave, Suite 630
       Page | v                                                                                         Seattle, WA 98164
                                                                                                          (206) 624-2184
        Case 1:19-cv-03040-SAB                  ECF No. 18           filed 03/22/19          PageID.931 Page 6 of 59




 1 Skoko v. Andrus, 638 F.2d 1154 (9th Cir. 1979) .....................................................12
 2 Stewart v. Azar, 313 F. Supp. 3d 237 (D.D.C. 2018) ..........................................9, 37
   Stuart v. Camnitz, 774 F.3d 238 (4th Cir. 2014) .....................................................40
 3
   Tex. Children’s Hosp. v. Burwell, 76 F. Supp. 3d 224 (D.D.C. 2014) ....................42
 4
   Texas v. EPA, 829 F.3d 405 (5th Cir. 2016) ............................................................42
 5
   Thunder Basin Coal Co. v. Reich, 510 U.S. 200 (1994)..........................................42
 6 Turlock Irrigation Dist. v. FERC, 903 F.3d 862 (9th Cir. 2018) ..............................8
 7 Washington v. Reno, 35 F.3d 1093 (6th Cir. 1994) .................................................44
 8
 9 Statutes
   42 U.S.C. § 18114 ............................................................................................ passim
10
   42 U.S.C. § 238n(a) ...................................................................................................6
11
   42 U.S.C. § 300 et. seq..................................................................................... passim
12
   5 U.S.C. § 706 ......................................................................................................8, 15
13 Pub. L. 91-572, 84 Stat. 1504 .......................................................................... passim
14 Pub. L. 115-141, 132 Stat. 763 ..................................................................................6
15 Pub. L. 115-245, 132 Stat. 3070 ................................................................... 3, 12, 15
16
      Other Authorities
17
      141 Cong. Rec. H8250 (daily ed. Aug. 2, 1995) .....................................................13
18
   CDC & OPA, Providing Quality Family Planning Services: Recommendations of
19  the U.S. Office of Population Affairs, 63 Morbidity & Mortality Weekly Rep.
20  (Apr. 25, 2014)………..………………………………….………………. passim
   HHS, Grants Policy Statement (Jan. 1, 2007), https://www.hhs.gov/sites/default/
21
    files/grants/grants/policies-regulations/hhsgps107.pdf. ................................ 34, 35
22 OPA, Program Requirements for Title X Funded Family Planning Projects (Apr.
23       2014) .....................................................................................................................10

      THE NFPRHA PLAINTIFFS’ MOTION FOR A                                                        AMERICAN CIVIL LIBERTIES UNION
                                                                                                  OF WASHINGTON FOUNDATION
      PRELIMINARY INJUNCTION                                                                           901 Fifth Ave, Suite 630
      Page | vi                                                                                          Seattle, WA 98164
                                                                                                           (206) 624-2184
        Case 1:19-cv-03040-SAB                  ECF No. 18          filed 03/22/19         PageID.932 Page 7 of 59




 1 OPA, Title X Family Planning Annual Report: 2017 National Summary (2018) .....5
 2
      Provisions of the New Rule
 3
      Section 59.2 ..............................................................................................................11
 4 Section 59.5 ...................................................................................................... passim
 5 Section 59.7 ...................................................................................................... passim
 6 Section 59.13 ............................................................................................... 11, 21, 29
 7 Section 59.14 .................................................................................................... passim
   Section 59.15 .................................................................................................... passim
 8
   Section 59.16 .................................................................................................... passim
 9
   Section 59.17 ............................................................................................................11
10
   Section 59.18 .................................................................................................... passim
11
12 Regulations
   42 C.F.R. § 59.3……………………………………………………………….34, 35
13
   42 C.F.R. § 59.5 ............................................................................................... passim
14
   42 C.F.R. § 59.9 ...................................................................................................6, 22
15
   45 C.F.R. § 75 ................................................................................................... 34, 35
16 65 Fed. Reg. 41,271 .............................................................................................4, 22
17 83 Fed. Reg. 25,502 ......................................................................................... passim
18 84 Fed. Reg. 7714 ............................................................................................ passim
19
20
21
22
23

      THE NFPRHA PLAINTIFFS’ MOTION FOR A                                                      AMERICAN CIVIL LIBERTIES UNION
                                                                                                OF WASHINGTON FOUNDATION
      PRELIMINARY INJUNCTION                                                                         901 Fifth Ave, Suite 630
      Page | vii                                                                                       Seattle, WA 98164
                                                                                                         (206) 624-2184
      Case 1:19-cv-03040-SAB   ECF No. 18    filed 03/22/19   PageID.933 Page 8 of 59




 1                           INDEX OF DECLARATIONS

 2
   Declaration of Kristin A. Adams, Ph.D., in Support of Nat’l Family Planning &
 3       Reprod. Health Ass’n Motion for a Preliminary Injunction (“Adams Decl.”).
 4 Declaration of Connie Cantrell in Support of Nat’l Family Planning & Reprod.
 5       Health Ass’n Motion for a Preliminary Injunction (“Cantrell Decl.”).

 6 Declaration of Clare M. Coleman in Support of Nat’l Family Planning & Reprod.
         Health Ass’n Motion for a Preliminary Injunction (“Coleman Decl.”).
 7
 8 Declaration of Karl Eastlund in Support of State of Washington Motion for a
         Preliminary Injunction (“Eastlund Decl.”).
 9
   Declaration of Cynthia Harris in Support of State of Washington Motion for a
10
         Preliminary Injunction (“Harris Decl.”).
11
   Declaration of Dr. Kathryn Kost in Support of Nat’l Family Planning & Reprod.
12       Health Ass’n Motion for a Preliminary Injunction (“Kost Decl.”).
13
   Declaration of J. Elisabeth Kruse, M.S., C.N.M., A.R.N.P., in Support of Nat’l
14       Family Planning & Reprod. Health Ass’n Motion for a Preliminary
         Injunction (“Kruse Decl.”).
15
16 Declaration of Tessa Madden, M.D., M.P.H., in Support of Nat’l Family Planning
         & Reprod. Health Ass’n Motion for a Preliminary Injunction (“Madden
17       Decl.”).
18
   Declaration of Heather Maisen in Support of Nat’l Family Planning & Reprod.
19       Health Ass’n Motion for a Preliminary Injunction (“Maisen Decl.”).

20 Declaration of Sarah Prager, M.D., M.A.S., in Support of Nat’l Family Planning &
21       Reprod. Health Ass’n Motion for a Preliminary Injunction (“Prager Decl.”).

22
23

     THE NFPRHA PLAINTIFFS’ MOTION FOR A                        AMERICAN CIVIL LIBERTIES UNION
                                                                 OF WASHINGTON FOUNDATION
     PRELIMINARY INJUNCTION                                           901 Fifth Ave, Suite 630
     Page | viii                                                        Seattle, WA 98164
                                                                          (206) 624-2184
      Case 1:19-cv-03040-SAB   ECF No. 18   filed 03/22/19   PageID.934 Page 9 of 59




 1
                          INDEX OF CITED COMMENTS
 2 American Academy of Nursing, Comment Letter on Proposed Rule for
 3      Compliance with Statutory Program Integrity Requirements,
        https://www.regulations.gov/document?D=HHS-OS-2018-0008-106624
 4      (“Am. Acad. of Nursing Comments”).
 5
   American Academy of Pediatrics and Society for Adolescent Health and Medicine,
 6      Comment Letter on Proposed Rule for Compliance with Statutory Program
 7      Integrity Requirements, https://www.regulations.gov/document?D=HHS-
        OS-2018-0008-181588 (“AAP Comments”).
 8
 9 American Academy of Physician Assistants, Comment Letter on Proposed Rule for
        Compliance with Statutory Program Integrity Requirements,
10      https://www.regulations.gov/document?D=HHS-OS-2018-0008-105119
11      (“Am. Acad. of Physicians Assistants Comments”).

12 American Civil Liberties Union, Comment Letter on Proposed Rule for
13      Compliance with Statutory Program Integrity Requirements,
        https://www.regulations.gov/document?D=HHS-OS-2018-0008-190184
14      (“ACLU Comments”).
15
   American College of Obstetricians and Gynecologists, Comment Letter on
16      Proposed Rule for Compliance with Statutory Program Integrity
17      Requirements, https://www.regulations.gov/document?D=HHS-OS-2018-
        0008-179339 (“ACOG Comments”).
18
19 American Medical Association, Comment Letter on Proposed Rule for Compliance
        with Statutory Program Integrity Requirements,
20      https://www.regulations.gov/document?D= HHS-OS-2018-0008-179739
        (“AMA Comments”).
21
22 American Public Health Association, Comment Letter on Proposed Rule for
        Compliance with Statutory Program Integrity Requirements,
23

     THE NFPRHA PLAINTIFFS’ MOTION FOR A                       AMERICAN CIVIL LIBERTIES UNION
                                                                OF WASHINGTON FOUNDATION
     PRELIMINARY INJUNCTION                                          901 Fifth Ave, Suite 630
     Page | ix                                                         Seattle, WA 98164
                                                                         (206) 624-2184
     Case 1:19-cv-03040-SAB   ECF No. 18   filed 03/22/19   PageID.935 Page 10 of 59




 1        https://www.regulations.gov/document?D=HHS-OS-2018-0008-156243
          (“APHA Comments”).
 2
 3 Association of American Medical Colleges, Comment Letter on Proposed Rule for
        Compliance with Statutory Program Integrity Requirements,
 4      https://www.regulations.gov/document?D=HHS-OS-2018-0008-178200
 5      (“Ass’n of Am. Med. Colleges Comments”).

 6 Association of State and Territorial Health Officials, Comment Letter on Proposed
 7      Rule for Compliance with Statutory Program Integrity Requirements,
        https://www.regulations.gov/document?D=HHS-OS-2018-0008-116235
 8      (“ASTHO Comments”).
 9
   Baltimore City Health Department, Comment Letter on Proposed Rule for
10       Compliance with Statutory Program Integrity Requirements,
11       https://www.regulations.gov/document?D=HHS-OS-2018-0008-204558
         (“Baltimore City Health Dep’t Comments”).
12
13 Dehlendorf, Christine, M.D., Comment Letter on Proposed Rule for Compliance
        with Statutory Program Integrity Requirements,
14      https://www.regulations.gov/document?D=HHS-OS-2018-0008-166037
15      (“Dr. Dehlendorf Comments”).

16 Drexel College of Medicine Women’s Care Center, Comment Letter on Proposed
17      Rule for Compliance with Statutory Program Integrity Requirements,
        https://www.regulations.gov/document?D=HHS-OS-2018-0008-188948
18      (“Drexel Comments”).
19
   Family Planning Council of Iowa, Comment Letter on Proposed Rule for
20      Compliance with Statutory Program Integrity Requirements,
21      https://www.regulations.gov/document?D=HHS-OS-2018-0008-182944
        (“FPCI Comments”).
22
23 Family Planning of South Central New York, Comment Letter on Proposed Rule
        for Compliance with Statutory Program Integrity Requirements,
     THE NFPRHA PLAINTIFFS’ MOTION FOR A                      AMERICAN CIVIL LIBERTIES UNION
                                                               OF WASHINGTON FOUNDATION
     PRELIMINARY INJUNCTION                                         901 Fifth Ave, Suite 630
     Page | x                                                         Seattle, WA 98164
                                                                        (206) 624-2184
     Case 1:19-cv-03040-SAB   ECF No. 18   filed 03/22/19   PageID.936 Page 11 of 59




 1        https://www.regulations.gov/document?D=HHS-OS-2018-0008-105500
          (“Fam. Planning of S. Cent. N.Y. Comments”).
 2
 3 Federal AIDS Policy Partnership, Comment Letter on Proposed Rule for
         Compliance with Statutory Program Integrity Requirements,
 4       https://www.regulations.gov/document?D=HHS-OS-2018-0008-189762
 5       (“Federal AIDS Partnership Comments”).

 6 Guttmacher Institute, Comment Letter on Proposed Rule for Compliance with
 7      Statutory Program Integrity Requirements,
        https://www.regulations.gov/document?D=HHS-OS-2018-0008-178129
 8      (“Guttmacher Comments”).
 9
   Institute for Policy Integrity, Comment Letter on Proposed Rule for Compliance
10        with Statutory Program Integrity Requirements,
11        https://www.regulations.gov/document?D=HHS-OS-2018-0008-192646
          (“Institute for Policy Integrity Comments”).
12
13 Missouri Family Health Council, Comment Letter on Proposed Rule for
        Compliance with Statutory Program Integrity Requirements,
14      https://www.regulations.gov/document?D=HHS-OS-2018-0008-179218
15      (“Missouri FHC Comments”).

16 Montana Primary Care Association, Comment Letter on Proposed Rule for
17      Compliance with Statutory Program Integrity Requirements,
        https://www.regulations.gov/document?D=HHS-OS-2018-0008-105570
18      (“Montana Primary Care Ass’n Comments”).
19
   Mount Sinai Adolescent Health Center, Comment Letter on Proposed Rule for
20      Compliance with Statutory Program Integrity Requirements,
21      https://www.regulations.gov/document?D=HHS-OS-2018-0008-105546
        (“Mt. Sinai Adolescent Health Ctr. Comments”).
22
23 National Family Planning & Reproductive Health Association, Comment Letter on
         Proposed Rule for Compliance with Statutory Program Integrity
     THE NFPRHA PLAINTIFFS’ MOTION FOR A                      AMERICAN CIVIL LIBERTIES UNION
                                                               OF WASHINGTON FOUNDATION
     PRELIMINARY INJUNCTION                                         901 Fifth Ave, Suite 630
     Page | xi                                                        Seattle, WA 98164
                                                                        (206) 624-2184
     Case 1:19-cv-03040-SAB   ECF No. 18   filed 03/22/19   PageID.937 Page 12 of 59




 1        Requirements, https://www.regulations.gov/document?D=HHS-OS-2018-
          0008-192227 (“NFPRHA Comments”).
 2
 3 Planned Parenthood Federation of America, Comment Letter on Proposed Rule for
         Compliance with Statutory Program Integrity Requirements,
 4       https://www.regulations.gov/document?D=HHS-OS-2018-0008-198841
 5       (“PPFA Comments”).

 6 Prine, Linda, M.D., Comment Letter on Proposed Rule for Compliance with
 7        Statutory Program Integrity Requirements,
          https://www.regulations.gov/document?D=HHS-OS-2018-0008-5085 (“Dr.
 8        Prine Comments”).
 9
   West Virginia Department of Health, Comment Letter on Proposed Rule for
10      Compliance with Statutory Program Integrity Requirements,
11      https://www.regulations.gov/document?D=HHS-OS-2018-0008-184073
        (“WVDH Comments”).
12
13
14
15
16
17
18
19
20
21
22
23

     THE NFPRHA PLAINTIFFS’ MOTION FOR A                      AMERICAN CIVIL LIBERTIES UNION
                                                               OF WASHINGTON FOUNDATION
     PRELIMINARY INJUNCTION                                         901 Fifth Ave, Suite 630
     Page | xii                                                       Seattle, WA 98164
                                                                        (206) 624-2184
     Case 1:19-cv-03040-SAB      ECF No. 18    filed 03/22/19   PageID.938 Page 13 of 59




 1         Plaintiffs move for a preliminary injunction to prevent a sweeping new rule,
 2 84 Fed. Reg. 7714-91 (Mar. 4, 2019) (the “New Rule”), that would have a
 3 devastating impact on the Title X family planning program from taking effect on
 4 May 3, 2019. The New Rule violates multiple federal laws, lacks any sound
 5 justification, contravenes Congress’s purpose in establishing the Title X program,
 6 and threatens irreparable harm to Plaintiffs and the millions of vulnerable patients
 7 that depend on this unique federal program for family planning health care.
 8         For almost five decades, Title X has been a widely recognized public health
 9 success story. Title X grants fund a nationwide network of government and non-
10 profit health care providers that make up-to-date, quality clinical care—including
11 contraception, pregnancy testing and counseling, and other family planning
12 services—available for free or at reduced cost to those who otherwise could not
13 access it. The New Rule would reverse Title X’s success and harm those Congress
14 intended the program to serve by:
15         (1) forcing Title X clinicians to impose involuntary, directive counseling on
16         pregnant patients that violates Congress’s explicit statutory requirements and
17         conflicts with the national clinical standards established by Defendant
18         Department of Health and Human Services’ (“HHS”) for such counseling;
19         (2) establishing new “physical separation” and infrastructure spending rules
20         that unnecessarily and untenably require participating health care providers
21         to maintain duplicate facilities, staff, and records systems;
22         (3) pushing effective Title X providers across the country from the program,
23         because they cannot comply with (1) and (2);
                                                                  AMERICAN CIVIL LIBERTIES UNION
     THE NFPRHA PLAINTIFFS’ MOTION FOR A                           OF WASHINGTON FOUNDATION
     PRELIMINARY INJUNCTION                                             901 Fifth Ave, Suite 630
                                                                          Seattle, WA 98164
     Page | 1                                                               (206) 624-2184
     Case 1:19-cv-03040-SAB      ECF No. 18     filed 03/22/19   PageID.939 Page 14 of 59




 1         and (4) encouraging hypothetical new Title X providers that have religious
 2         objections to core Title X services like biomedical contraception and referral
 3         for abortion within nondirective pregnancy counseling, as well as changing
 4         central features of the program to facilitate the objectors’ participation, to
 5         the detriment of Title X patients.
 6 All of these changes will leave Title X patients with substandard, misleading health
 7 care, and many fewer Title X points of access, putting them at risk for unintended
 8 pregnancies, undetected HIV and cervical cancer, and other serious repercussions.
 9         The National Family Planning & Reproductive Health Association
10 (“NFPRHA”) is a non-profit membership organization suing on behalf of hundreds
11 of Title X grantees or subrecipients of grants, spread across every state, that
12 currently operate more than 3,500 Title X sites. NFPRHA and its co-plaintiffs
13 show below that they have a strong likelihood of success on the merits of their
14 Administrative Procedure Act (“APA”) claims; that Plaintiffs throughout the
15 country will suffer irreparable harms absent preliminary relief; and that an
16 injunction against any enforcement of the New Rule is in the public interest.
17 I.      BACKGROUND ON TITLE X AND THE CHALLENGED
           RULEMAKING
18
           Title X, 42 U.S.C. § 300 et. seq., is the only federal grant program dedicated
19
     to making “comprehensive voluntary family planning services readily available to
20
     all persons desiring such services.” Pub. L. 91-572, 84 Stat. 1504 § 2(1). Congress
21
     created the program in 1970 to remedy low-income individuals’ lack of access to
22
     modern, effective contraception and related medical care. Coleman Decl. ¶¶ 18-26
23
                                                                   AMERICAN CIVIL LIBERTIES UNION
     THE NFPRHA PLAINTIFFS’ MOTION FOR A                            OF WASHINGTON FOUNDATION
     PRELIMINARY INJUNCTION                                              901 Fifth Ave, Suite 630
                                                                           Seattle, WA 98164
     Page | 2                                                                (206) 624-2184
     Case 1:19-cv-03040-SAB      ECF No. 18   filed 03/22/19   PageID.940 Page 15 of 59




 1 (describing history). By law, Title X projects must prioritize providing care to
 2 low-income individuals, 42 U.S.C. § 300a-4(c), and patients’ receipt of any
 3 information or services must be purely voluntary, id. § 300a-5. Plaintiffs set forth
 4 other terms of the Title X statute in their Complaint, at ¶¶ 57-60.
 5         In addition, every year from 1996 to the present, Congress has enacted
 6 appropriations legislation that imposes further conditions on HHS’s use of Title X
 7 funds. That legislation clearly states that—while funds provided to Title X
 8 projects “shall not be expended for abortions”—all pregnancy counseling in the
 9 program “shall be nondirective.” See Pub. L. 115-245, 132 Stat. at 3070-71
10 (“Nondirective Mandate”). That means, as discussed further below, a Title X
11 provider cannot direct patients toward a particular outcome for their pregnancy,
12 and must instead offer patients neutral information about all options, including
13 abortion or carrying the pregnancy to term. Nondirective pregnancy counseling
14 allows patients rather than providers to determine the options discussed, with
15 referral available to any option(s) at patient request.
16         Moreover, in 2010, Congress separately prohibited HHS from promulgating
17 any regulations that contravene certain patient protection principles: HHS may not
18 adopt rules that violate health care ethics or informed consent principles, restrict
19 the ability of health care providers to communicate full information and all care
20 options to their patients, or create unreasonable barriers to or delay timely access to
21 appropriate medical care. 42 U.S.C. § 18114(1)-(5) (“Section 1554” of the Patient
22 Protection and Affordable Care Act (“PPACA”)).

23         Notably, these congressional enactments postdate the only other regulatory
                                                                 AMERICAN CIVIL LIBERTIES UNION
     THE NFPRHA PLAINTIFFS’ MOTION FOR A                          OF WASHINGTON FOUNDATION
     PRELIMINARY INJUNCTION                                            901 Fifth Ave, Suite 630
                                                                         Seattle, WA 98164
     Page | 3                                                              (206) 624-2184
     Case 1:19-cv-03040-SAB     ECF No. 18    filed 03/22/19   PageID.941 Page 16 of 59




 1 attempt in Title X’s five-decade history to subvert the program’s emphasis on
 2 offering voluntary, quality health care and to adopt, instead, directive counseling in
 3 which Title X providers would push all patients toward carrying a pregnancy to
 4 term. See Rust v. Sullivan, 500 U.S. 173 (1991). As HHS has acknowledged, its
 5 previous rulemaking attempt never took effect nationwide. 65 Fed. Reg. at 41,271.
 6 Responding to that aberrant effort, Congress has since made plain, through its
 7 Nondirective Mandate and specific limits on HHS’s rulemaking authority, that it
 8 should not happen again. See Nondirective Mandate; Section 1554; Coleman
 9 Decl. ¶¶ 30-39 (describing congressional reactions to 1988 “gag rule” and Rust).
10         In fact, the Title X program has consistently offered information about and
11 referral for abortion, upon patient request, as necessary aspects of nondirective
12 pregnancy counseling, which treats all options—prenatal care, adoption, and
13 abortion—equally. This method of counseling is consistent with longstanding
14 HHS guidance and was enshrined in the agency’s 2000 regulations. See 42 C.F.R.
15 § 59.5(a)(5). Plaintiffs’ Complaint describes in detail the current set of Title X
16 regulations. See Complaint ¶¶ 61-74, 42 C.F.R. § 59.
17         Beyond these statutes and regulations, the current Title X program is also
18 governed by HHS’s Program Requirements and its national clinical standards for
19 family planning care, “Providing Quality Family Planning Services” (“QFP”),
20 which HHS’s Centers for Disease Prevention and Control and Defendant Office of
21 Population Affairs (“OPA”) developed in conjunction with dozens of experts. See
22 Coleman Decl. Exs. A, B. Again, these documents make clear that Title X family

23 planning must offer low-income patients access to information about their
                                                                 AMERICAN CIVIL LIBERTIES UNION
     THE NFPRHA PLAINTIFFS’ MOTION FOR A                          OF WASHINGTON FOUNDATION
     PRELIMINARY INJUNCTION                                            901 Fifth Ave, Suite 630
                                                                         Seattle, WA 98164
     Page | 4                                                              (206) 624-2184
     Case 1:19-cv-03040-SAB      ECF No. 18    filed 03/22/19   PageID.942 Page 17 of 59




 1 options—whether for contraception or pregnancy—and provide the same type of
 2 health care that those with greater economic resources would receive.
 3         Operating under the statutory and regulatory regime described above, the
 4 Title X program has flourished. See Coleman Decl. ¶¶ 54-109; Kost Decl. ¶¶ 18-
 5 72. In 2017, Title X funded approximately 90 “projects,” which included more
 6 than 1,000 provider organizations and almost 4,000 sites. OPA, Title X Family
 7 Planning Annual Report: 2017 National Summary, at ES-1 (2018) (“FPAR”). Of
 8 the four million patients served, two-thirds had incomes below the federal poverty
 9 level (“FPL”) and 90% had incomes at or below 250% of the FPL. Id. at 21. Title
10 X patients are disproportionately people of color and ethnic minorities, with
11 approximately one-third identifying as Hispanic or Latino/a. Id. at 12. Fourteen
12 percent report limited English language proficiency. Id. at 22.
13         On June 1, 2018, HHS published a Notice of Proposed Rulemaking, 83 Fed.
14 Reg. 25,502-33 (“NPRM”), proposing new regulations that are contrary to the
15 governing statutes. HHS proposed to end the nondirective pregnancy counseling
16 long provided within Title X, including by banning referrals to abortion and
17 sending all Title X patients to prenatal care. In addition, the agency proposed
18 drastic new “physical separation” requirements that would compel Title X sites to
19 separate their facilities, staff, electronic systems, and patient access points from
20 any non-Title X activities that might support the availability of abortion. This
21 physical separation requirement —and consequent duplication of infrastructure—
22 extends far beyond the financial separation that already governs Title X. Financial

23 separation already ensures that Title X funds do not fund abortion care or anything
                                                                  AMERICAN CIVIL LIBERTIES UNION
     THE NFPRHA PLAINTIFFS’ MOTION FOR A                           OF WASHINGTON FOUNDATION
     PRELIMINARY INJUNCTION                                             901 Fifth Ave, Suite 630
                                                                          Seattle, WA 98164
     Page | 5                                                               (206) 624-2184
     Case 1:19-cv-03040-SAB     ECF No. 18   filed 03/22/19   PageID.943 Page 18 of 59




 1 other than permitted Title X program activities. See 42 U.S.C. § 300a-6; 42 C.F.R.
 2 § 59.9. HHS proposed numerous other new requirements to change who receives
 3 Title X funds. These changes would make it much more difficult for long-standing
 4 Title X providers to stay in the network and destabilize Title X’s broad reach.
 5         HHS sought these changes to open Title X to new providers with religious or
 6 moral objections to core aspects of Title X family planning services. See, e.g., 83
 7 Fed. Reg. at 25,516, 25,526. As part of this effort, HHS cited various “conscience
 8 protection” statutes that it maintained justified the New Rule. Id. (citing 42 U.S.C.
 9 § 300a-7 (Church Amendment); 42 U.S.C. § 238n(a) (Coats-Snowe Amendment);
10 Pub. L. 115-141, 132 Stat. 348, 763 (Weldon Amendment)). None of these
11 statutes, however, justify wholesale changes to Title X that would prohibit all Title
12 X projects from referring for abortion or that allow objecting projects to withhold
13 all information about abortion. Indeed, HHS concedes that “the Title X statute has
14 coexisted with federal conscience laws for over 40 years.” 84 Fed. Reg. at 7747.
15         And in connection with the physical separation and other new “compliance”
16 requirements, HHS invoked the putative aim of reducing the risk of “confusion” or
17 “potential co-mingling” of Title X funds with funding recipients’ non-program
18 activities that might relate to abortion. 83 Fed. Reg. at 25,507-08. But the
19 proposed rulemaking sets forth no evidence that might establish the need for any
20 such requirements. Nor did HHS show there were new providers ready to fill the
21 large gaps in the Title X network that both its proposed distortions of pregnancy
22 counseling and its unworkable separation rules would create by making current

23 organizations and clinicians unable to continue in the program.
                                                                AMERICAN CIVIL LIBERTIES UNION
     THE NFPRHA PLAINTIFFS’ MOTION FOR A                         OF WASHINGTON FOUNDATION
     PRELIMINARY INJUNCTION                                           901 Fifth Ave, Suite 630
                                                                        Seattle, WA 98164
     Page | 6                                                             (206) 624-2184
     Case 1:19-cv-03040-SAB      ECF No. 18    filed 03/22/19   PageID.944 Page 19 of 59




 1         HHS’s proposals to depart from its own clinical standards and to undo
 2 critical aspects of the Title X program triggered an outpouring of opposition,
 3 including by virtually every leading medical and public health organization in the
 4 country. Nonetheless, HHS proceeded to finalize the changes. In doing so, HHS
 5 failed to contend with the substance of opposing comments, the New Rule’s
 6 conflicts with statutes, the lack of need for such upheaval, and the New Rule’s
 7 serious harms to individual Title X patients and the public health overall.
 8 II.     STANDARD OF REVIEW
 9       A. Preliminary Injunction Standard

10         “A party can obtain a preliminary injunction by showing that (1) it is likely

11 to succeed on the merits, (2) it is likely to suffer irreparable harm in the absence of
12 preliminary relief, (3) the balance of equities tips in [its] favor, and (4) an
13 injunction is in the public interest.” Disney Enters., Inc. v. VidAngel, Inc., 869 F.3d
14 848, 856 (9th Cir. 2017) (quotations and citations omitted). When the government
15 is a party to the action, “the last two factors merge.” California v. Azar, No. 18-
16 15144, 2018 WL 6566752, at *9 (9th Cir. Dec. 13, 2018). Under the Ninth
17 Circuit’s “sliding scale” approach, these elements are “balanced, so that a stronger
18 showing of one element may offset a weaker showing of another.” Hernandez v.
19 Sessions, 872 F.3d 976, 990 (9th Cir. 2017) (quotations and citations omitted).
20       B. Legal Standards for Applying the Administrative Procedure Act
           Under the APA, a “reviewing court shall . . . hold unlawful and set aside
21
     agency action” found to be “arbitrary, capricious, an abuse of discretion, or
22
     otherwise not in accordance with law” or “in excess of statutory . . . authority, or
23
                                                                   AMERICAN CIVIL LIBERTIES UNION
     THE NFPRHA PLAINTIFFS’ MOTION FOR A                            OF WASHINGTON FOUNDATION
     PRELIMINARY INJUNCTION                                              901 Fifth Ave, Suite 630
                                                                           Seattle, WA 98164
     Page | 7                                                                (206) 624-2184
     Case 1:19-cv-03040-SAB      ECF No. 18    filed 03/22/19   PageID.945 Page 20 of 59




 1 limitations.” 5 U.S.C. § 706(2)(A), (C). To assess whether agency action is in
 2 “accordance with law” and statutory authority, courts use the traditional tools of
 3 statutory construction, including text, purpose, and history. See Aragon-Salazar v.
 4 Holder, 769 F.3d 699, 703-04, 706 (9th Cir. 2014) (citing Chevron U.S.A., Inc. v.
 5 Nat. Res. Def. Council, 467 U.S. 837, 842-43 (1984)). If the “intent of Congress is
 6 clear,” the reviewing court must enforce it. Aragon-Salazar, 769 F.3d at 703.
 7         If the statute is “silent or ambiguous with respect to the specific issue,” and
 8 the agency has used delegated authority to interpret it, courts review the agency’s
 9 interpretation to determine whether it is “based on a permissible construction of the
10 statute.” Chevron, 467 U.S. at 843. Where the agency has not engaged in such
11 interpretation, the court itself determines the meaning of the statute. See Arrington
12 v. Daniels, 516 F.3d 1106, 1112-13 (9th Cir. 2008) (holding that courts may not
13 rely on or defer to post hoc rationalizations for agency action).
14         Separate and distinct from the requirement that agencies act in accordance
15 with law, the APA also requires agencies to “engage[] in ‘reasoned
16 decisionmaking.’” Turlock Irrigation Dist. v. FERC, 903 F.3d 862, 873 (9th Cir.
17 2018) (quoting Allentown Mack Sales & Serv., Inc. v. NLRB, 522 U.S. 359, 374
18 (1998)). Agency decision-making “must be logical and rational,” Allentown Mack,
19 522 U.S. at 374; it must be both “reasonable and reasonably explained.” Mfrs. Ry.
20 Co. v. Surface Transp. Bd., 676 F.3d 1094, 1096 (D.C. Cir. 2012) (Kavanaugh, J.)
21 (emphasis added). A rulemaking is arbitrary and capricious if the agency “relied
22 on factors which Congress has not intended it to consider, entirely failed to

23 consider an important aspect of the problem, offered an explanation for its decision
                                                                  AMERICAN CIVIL LIBERTIES UNION
     THE NFPRHA PLAINTIFFS’ MOTION FOR A                           OF WASHINGTON FOUNDATION
     PRELIMINARY INJUNCTION                                             901 Fifth Ave, Suite 630
                                                                          Seattle, WA 98164
     Page | 8                                                               (206) 624-2184
     Case 1:19-cv-03040-SAB     ECF No. 18    filed 03/22/19   PageID.946 Page 21 of 59




 1 that runs counter to the evidence before the agency, or is so implausible that it
 2 could not be ascribed to a difference in view or the product of agency expertise.”
 3 Motor Vehicle Mfrs. Ass’n v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43
 4 (1983). Courts reject agency action where, for example, the agency has “failed to
 5 address significant objections and alternative proposals,” Beno v. Shalala, 30 F.3d
 6 1057, 1073 (9th Cir. 1994), failed to address the public health consequences,
 7 Stewart v. Azar, 313 F. Supp. 3d 237, 264 (D.D.C. 2018), issued “internally
 8 inconsistent” rules, ANR Storage Co. v. FERC, 904 F.3d 1020, 1028 (D.C. Cir.
 9 2018), or failed to justify departures from past practice, Encino Motorcars, LLC v.
10 Navarro, 136 S. Ct. 2117, 2125-26 (2016).
11 III.    PLAINTIFFS ARE LIKELY TO SUCCEED ON THE MERITS
12         Plaintiffs are likely to prevail on their APA claims because the New Rule
13 violates each of the governing statutes referenced above and is the product of
14 arbitrary and capricious rulemaking. The New Rule violates Congress’s
15 Nondirective Mandate as well as Title X’s voluntariness requirement and the
16 PPACA’s Section 1554, because it deprives pregnant patients of the full
17 information they need, forces a prenatal referral on them, and unethically attempts
18 to steer all of them toward carrying their pregnancy to term. See Part A(1)-(3).
19 These counseling restrictions are also arbitrary, because HHS, inter alia, failed to
20 respond rationally to comments cataloging their harms to the program, including
21 the Title X provider departures they will trigger. See Part A(4).
22         The New Rule’s physical separation and infrastructure provisions are also
23 arbitrary and capricious for similar reasons. Without any reasoned justification,
                                                                 AMERICAN CIVIL LIBERTIES UNION
     THE NFPRHA PLAINTIFFS’ MOTION FOR A                          OF WASHINGTON FOUNDATION
     PRELIMINARY INJUNCTION                                            901 Fifth Ave, Suite 630
                                                                         Seattle, WA 98164
     Page | 9                                                              (206) 624-2184
     Case 1:19-cv-03040-SAB     ECF No. 18    filed 03/22/19   PageID.947 Page 22 of 59




 1 these provisions will upend grantees’ reliance on decades of prior HHS regulations
 2 and guidance that has shaped their investments in long-term, sustainable family
 3 planning programs. See Part B(1)-(3). The new separation and infrastructure
 4 requirements also violate Section 1554 by creating barriers to timely patient care
 5 and interfering with access to information, among other harms. See Part B(4).
 6         The rule’s new grantee and provider selection provisions are also fatally
 7 flawed because they (1) promote new types of providers at the expense of patient
 8 access to Title X care; (2) attempt to usher in providers with religious objections to
 9 biomedical contraceptives, allowing them to severely constrict the contraceptive
10 methods they might offer; and (3) impose new grant-making terms in violation of
11 the Title X statute and in conflict with other HHS regulations. See Part C(1)-(3).
12         Finally, the entire New Rule is arbitrary, unreasoned, and beyond HHS’s
13 rulemaking authority because HHS failed to consider its impact on and harms to
14 Title X patients. Moreover, HHS also shunted aside the consistent chorus of
15 detailed objections and warnings from the leading medical, family planning, and
16 public health organizations, without rational response, and adopted a scheme that
17 will drive many providers from the program and restrict those that stay to
18 providing substandard care. See Part D. The New Rule is irreconcilable with
19 Congress’s purpose in creating and funding Title X.
20     A. The New Rule’s Pregnancy Counseling Distortions Violate Congress’s
          Nondirective Mandate, Title X’s Voluntariness Requirement, and the
21        PPACA’s Section 1554 and Are Arbitrary and Capricious
22         Pregnancy testing and counseling are “core family planning services.” QFP
23 at 13; Program Requirements at 5. Per the QFP, Title X providers offer pregnant
                                                                 AMERICAN CIVIL LIBERTIES UNION
     THE NFPRHA PLAINTIFFS’ MOTION FOR A                          OF WASHINGTON FOUNDATION
     PRELIMINARY INJUNCTION                                            901 Fifth Ave, Suite 630
                                                                         Seattle, WA 98164
     Page | 10                                                             (206) 624-2184
     Case 1:19-cv-03040-SAB      ECF No. 18    filed 03/22/19   PageID.948 Page 23 of 59




 1 patients medical information, all options, and space to discuss those options to help
 2 the patient decide what is right for her. QFP at 2, 13-14. Counseling also includes
 3 connecting the patient with referrals for whichever option(s) she is considering. Id.
 4 Above all, “client values guide all clinical decisions.” Id. at 4. Thus, under the
 5 long-governing Title X regulations, providers must: (1) offer pregnant patients
 6 nondirective, factual counseling about each of their options (carrying the
 7 pregnancy to term and becoming a parent, adoption, and abortion); (2) provide, as
 8 part of that counseling, referrals to any of those options upon patient request; and
 9 (3) refrain from providing information or referral “with respect to any option(s)”
10 that the patient “indicates she does not wish to receive.” 42 C.F.R. § 59.5(a)(5).
11         The New Rule fundamentally remakes Title X’s pregnancy counseling,
12 rendering it directive, coercive, and misleading. It forces all pregnant patients to
13 receive referrals for prenatal care, even if the patient wants an abortion, while
14 simultaneously barring referrals for abortion care. It further slants the information
15 patients receive by permitting providers, based on providers’ preferences, to
16 discuss only carrying the pregnancy to term and adoption (without mentioning
17 abortion), and preventing all Title X providers from discussing only abortion—
18 even if that is the only option of interest to the patient. See Sections 59.5(a)(5),
19 (b)(1), (8), 59.14, 59.16. Other New Rule sections reinforce these counseling
20 limitations, by, for example, excluding written materials that reference abortion
21 from the premises of Title X projects. See, e.g., Sections 59.2, 59.13, 59.15-59.18.
22 The sections cited in this paragraph constitute the rule’s “Counseling Distortions.”

23         As shown below, the Counseling Distortions (i) violate Congress’s
                                                                  AMERICAN CIVIL LIBERTIES UNION
     THE NFPRHA PLAINTIFFS’ MOTION FOR A                           OF WASHINGTON FOUNDATION
     PRELIMINARY INJUNCTION                                             901 Fifth Ave, Suite 630
                                                                          Seattle, WA 98164
     Page | 11                                                              (206) 624-2184
     Case 1:19-cv-03040-SAB     ECF No. 18    filed 03/22/19   PageID.949 Page 24 of 59




 1 Nondirective Mandate for pregnancy counseling; (ii) defy Title X’s central tenet
 2 that all care within the program must be voluntary, and (iii) impede patient access
 3 to ethical and timely healthcare in contravention of Section 1554. The Counseling
 4 Distortions also reflect arbitrary and capricious decision-making on numerous
 5 grounds. For each of these four independent reasons, Plaintiffs are likely to prevail
 6 on their claims that the New Rule should be set aside under the APA.
 7         (1) The Counseling Distortions Violate Congress’s Nondirective Mandate

 8         Since 1996, Congress has conditioned every annual Title X appropriation on

 9 the requirement that “all pregnancy counseling” provided within the program
10 “shall be nondirective.” Pub. L. 115-245, 132 Stat. at 3070-71; see Case No. 19-
11 cv-3040, Dkt. 1, Complaint, n.15 (collecting historical citations). It is well
12 established that Congress can legislate through appropriations acts. See generally
13 Robertson v. Seattle Audobon Soc’y, 503 U.S. 429, 440 (1992). This includes, as
14 here, adding conditions to congressional programs in subsequent appropriations
15 riders that provide funds. See Skoko v. Andrus, 638 F.2d 1154 (9th Cir. 1979).
16         Congress’s Nondirective Mandate responded to the Supreme Court’s view in

17 Rust that the text of the Title X statute was ambiguous about ‘“whether clinics
18 receiving Title X funds can engage in nondirective counseling including the
19 abortion option and referrals.’” Rust, 500 U.S. at 185 (quoting Tenth Circuit and
20 concurring in its finding of ambiguity); Coleman Decl. ¶¶ 30-39 (detailing history
21 of responses to Rust). The Nondirective Mandate is a subsequent, unambiguous
22 congressional command that Title X pregnancy counseling must be nondirective—

23 neutrally offering information and referrals on all pregnancy options.
                                                                 AMERICAN CIVIL LIBERTIES UNION
     THE NFPRHA PLAINTIFFS’ MOTION FOR A                          OF WASHINGTON FOUNDATION
     PRELIMINARY INJUNCTION                                            901 Fifth Ave, Suite 630
                                                                         Seattle, WA 98164
     Page | 12                                                             (206) 624-2184
     Case 1:19-cv-03040-SAB     ECF No. 18    filed 03/22/19   PageID.950 Page 25 of 59




 1         “Nondirective” means what it says: Counseling must avoid bias and not
 2 steer patients toward or away from any particular path regarding their pregnancy.
 3 See, e.g., 84 Fed. Reg. at 7744 n.72 (HHS quoting Congress’s 2000 description of
 4 “nondirective counseling to pregnant women” as offering “adoption information
 5 and referrals to pregnant women on an equal basis with all other courses of
 6 action”); 141 Cong. Rec. H8250 (daily ed. Aug. 2, 1995) (statement of Rep.
 7 Greenwood) (upon introduction of 1996 rider, explaining that “it makes clear that
 8 all counseling must be nondirective”; “[c]ounselors in these programs . . . would
 9 simply lay out the legal options,” not suggest patients choose a particular option);
10 83 Fed. Reg. at 25,512 n.41 (quoting earlier congressional statement that
11 “nondirective counseling is the provision of information on all available options
12 without promoting, advocating, or encouraging one option over another”).
13         The New Rule’s Counseling Distortions violate Congress’s clear command
14 and impose directive pregnancy counseling on Title X providers and patients
15 through several provisions. First, the New Rule requires that when a Title X
16 patient “is medically verified as pregnant, she shall be referred” for “prenatal
17 health care,” regardless of her needs or wishes. Section 59.14(b)(1). This new
18 requirement falsely labels “prenatal health care” as “medically necessary” for all
19 pregnant patients, even those who will terminate their pregnancy. Id. This is both
20 directive and contrary to standards of care; if a patient chooses abortion, she should
21 be referred and allowed to pursue that course without delay. QFP at 14.
22         Second, the New Rule couples this mandatory prenatal referral for all
23 pregnant patients with an absolute bar on providing any direct or indirect referrals
                                                                 AMERICAN CIVIL LIBERTIES UNION
     THE NFPRHA PLAINTIFFS’ MOTION FOR A                          OF WASHINGTON FOUNDATION
     PRELIMINARY INJUNCTION                                            901 Fifth Ave, Suite 630
                                                                         Seattle, WA 98164
     Page | 13                                                             (206) 624-2184
     Case 1:19-cv-03040-SAB      ECF No. 18    filed 03/22/19   PageID.951 Page 26 of 59




 1 for abortion—or in any way assisting with such referrals—even if the Title X
 2 patient has already decided to terminate the pregnancy. Sections 59.5(a)(5), 59.14,
 3 59.16. This aspect of the rule is clearly “directive” as it forbids for abortion what it
 4 mandates for prenatal care.
 5         Third, the New Rule further distorts the information available to women
 6 who receive Title X counseling by requiring all providers who mention any
 7 information about abortion to also provide information about continuing the
 8 pregnancy—regardless of patient wishes. 84 Fed. Reg. at 7747-48. Indeed, a
 9 provider may refuse to discuss abortion at all and present patients only with
10 information about continuing the pregnancy, maintaining the health of the “unborn
11 child,” and/or adoption. Section 59.14(b)(1)(i), (iii), (iv). What the New Rule
12 calls “nondirective” counseling means providers must press prenatal care and can
13 omit all abortion information, even if the patient objects. 84 Fed. Reg. at 7748.
14         Finally, the New Rule compounds its unbalanced counseling by permitting
15 Title X projects to, at most, give pregnant patients a list of “comprehensive
16 primary health care providers (including providers of prenatal care)”—even if the
17 patient explicitly seeks only abortion information or abortion referral. Section
18 59.14(b)(1)(ii). Title X projects may include on the list primary care providers that
19 also provide abortion care (if they know of any within this narrow subset of
20 potential primary care abortion providers), but those must be a minority of the
21 listed entities. Section 59.14(b)(2). What’s more, the Title X provider may not
22 indicate which entities on the list, if any, provide abortion. 84 Fed. Reg. at 7761.

23         In all these ways, the New Rule violates Congress’s Nondirective Mandate.
                                                                  AMERICAN CIVIL LIBERTIES UNION
     THE NFPRHA PLAINTIFFS’ MOTION FOR A                           OF WASHINGTON FOUNDATION
     PRELIMINARY INJUNCTION                                             901 Fifth Ave, Suite 630
                                                                          Seattle, WA 98164
     Page | 14                                                              (206) 624-2184
     Case 1:19-cv-03040-SAB      ECF No. 18    filed 03/22/19   PageID.952 Page 27 of 59




 1 Accordingly, Plaintiffs are likely to prevail in showing the New Rule is contrary to
 2 law. See 5 U.S.C. § 706(2)(A).
 3         (2) The Mandatory Prenatal Referral and Other Counseling That a Provider
               Can Impose on Patients Violates Title X’s Voluntariness Requirement
 4
           The New Rule’s Counseling Distortions are also contrary to law because
 5
     they violate Title X’s voluntariness requirement. Congress has directed that
 6
     individuals’ receipt of services or information funded by Title X “shall be
 7
     voluntary,” 42 U.S.C. § 300a-5, and that Title X grants support only “voluntary
 8
     family planning projects,” 42 U.S.C. § 300; see also Pub. L. 115-245, 132 Stat. at
 9
     3070-71 (in adopting the Nondirective Mandate, reiterating the “voluntary” nature
10
     of Title X services).
11
           Patients must always retain their independence to decline information or
12
     services from a Title X provider. 42 U.S.C. § 300a-5. That is why the existing
13
     Title X regulations make explicit that a pregnant patient who does not wish to
14
     receive information, counseling, or referral about a particular option for her
15
     pregnancy cannot be forced to do so. 42 C.F.R. § 59.5(a)(5)(ii).
16
           Yet Section 59.14(b)(1) of the New Rule imposes a prenatal referral on all
17
     Title X patients, regardless of whether they consent or wish to receive one.
18
     Likewise, Section 59.14(b)(1) allows a Title X provider to give a patient
19
     information about maintaining the health of the “unborn child,” regardless of
20
     whether she wishes to hear it—even over her objections. When a patient explicitly
21
     seeks to discuss only abortion, the Counseling Distortions nonetheless require
22
     providers to counsel her about carrying the pregnancy to term. 84 Fed. Reg. at
23
                                                                  AMERICAN CIVIL LIBERTIES UNION
     THE NFPRHA PLAINTIFFS’ MOTION FOR A                           OF WASHINGTON FOUNDATION
     PRELIMINARY INJUNCTION                                             901 Fifth Ave, Suite 630
                                                                          Seattle, WA 98164
     Page | 15                                                              (206) 624-2184
     Case 1:19-cv-03040-SAB     ECF No. 18    filed 03/22/19   PageID.953 Page 28 of 59




 1 7747. The New Rule, contrary to the Title X statute, involuntarily subjects patients
 2 to unwanted prenatal referrals and information. For this reason, too, Plaintiffs are
 3 likely to prevail under the APA in showing the New Rule is contrary to law.
 4         (3) The New Rule’s Counseling Distortions Violate Section 1554

 5         The New Rule’s Counseling Distortions also violate the explicit limits that

 6 Congress placed on HHS’s rulemaking authority in Section 1554 of the PPACA.
 7 That statute requires that “the Secretary of [HHS] shall not promulgate any
 8 regulation that—”
         (1) creates any unreasonable barriers to the ability of individuals to
 9       obtain appropriate medical care;
         (2) impedes timely access to health care services;
10       (3) interferes with communications regarding a full range of treatment
         options between the patient and the provider;
11       (4) restricts the ability of health care providers to provide full
         disclosure of all relevant information to patients making health care
12       decisions; [or]
         (5) violates the principles of informed consent and the ethical
13       standards of health care professionals[.]
14 42 U.S.C. § 18114(1)-(5).
15         HHS’s Counseling Distortions contravene each of these prohibitions. As
16 described above, the New Rule restricts Title X clinicians’ ability to disclose “all
17 relevant information to patients making health care decisions” and interferes with
18 communication about the “full range of treatment options.” It also creates
19 “unreasonable barriers” and “impedes timely access” to abortion care by referring
20 patients seeking an abortion referral to prenatal care instead, see Section
21 59.14(b)(1), and perhaps offering them an unlabeled, unexplained list of primary
22 care/prenatal providers that may or may not include some who also provide

23 abortion, Section 59.14(b)(1)-(2). Patients who seek abortion care are the only
                                                                 AMERICAN CIVIL LIBERTIES UNION
     THE NFPRHA PLAINTIFFS’ MOTION FOR A                          OF WASHINGTON FOUNDATION
     PRELIMINARY INJUNCTION                                            901 Fifth Ave, Suite 630
                                                                         Seattle, WA 98164
     Page | 16                                                             (206) 624-2184
     Case 1:19-cv-03040-SAB       ECF No. 18    filed 03/22/19   PageID.954 Page 29 of 59




 1 ones barred from accessing referrals that Title X patients otherwise freely receive
 2 for out-of-program care. See Section 59.5(b)(8).
 3         Moreover, these Counseling Distortions violate medical “principles of
 4 informed consent” and “ethical standards.” 42 U.S.C. § 18114(5). All of the
 5 leading medical associations explained to HHS that the Counseling Distortions
 6 would violate ethics and patients’ rights to voluntary, informed decision-making.
 7 See, e.g., Am. Acad. of Nursing Comments at 4 (“Code of Ethics for Nurses
 8 stipulates that patients have the right ‘to be given accurate, complete, and
 9 understandable information in a manner that facilitates an informed decision’” and
10 compliance with these ethical obligations depends “upon [patients’] both having all
11 treatment options presented and referrals”); AMA Comments at 3 (“changes on
12 counseling and referral . . . would not only undermine the patient-physician
13 relationship, but also . . . force physicians to violate their ethical obligations”);
14 ACOG Comments at 6 (referencing “the ethical obligations that physicians have to
15 provide a pregnant woman who may be ambivalent about her pregnancy full
16 information about all options in a balanced manner”); Am. Acad. of Physicians
17 Assistants Comments at 2 (citing medical ethics); Ass’n of Am. Med. Colleges
18 Comments at 2 (same). The ethical violations are compounded by the New Rule’s
19 involuntary “referral for [prenatal] services” when a patient does not wish to
20 receive it. ACOG Comments at 3.
21         HHS acknowledged that some comments referenced ethical violations. 84
22 Fed. Reg. at 7745. But then it failed to contend with any of the cited ethical

23 standards and obligations. HHS, with no support, simply stated: “HHS believes
                                                                    AMERICAN CIVIL LIBERTIES UNION
     THE NFPRHA PLAINTIFFS’ MOTION FOR A                             OF WASHINGTON FOUNDATION
     PRELIMINARY INJUNCTION                                               901 Fifth Ave, Suite 630
                                                                            Seattle, WA 98164
     Page | 17                                                                (206) 624-2184
     Case 1:19-cv-03040-SAB       ECF No. 18    filed 03/22/19   PageID.955 Page 30 of 59




 1 that medical ethics . . . are not inconsistent with this final rule.” Id. at 7748. As
 2 the medical authorities, their codes of ethics, and their principles of informed
 3 consent establish, however, HHS has promulgated the New Rule in violation of
 4 Section 1554(5). See also Prager Decl. ¶¶ 17-36; Madden Decl. ¶¶ 19-35.
 5         The New Rule is contrary to law because it conflicts with each of
 6 subsections (1)-(5) of Section 1554, as set forth above. Plaintiffs are therefore also
 7 likely to prevail because HHS acted contrary to law by violating the patient-
 8 protection rulemaking constraints of Section 1554.
 9         (4) The New Rule’s Counseling Distortions Are Arbitrary and Capricious

10         In addition to violating multiple statutes, the New Rule’s Counseling

11 Distortions are also arbitrary and capricious, because inter alia (i) HHS failed to
12 consider the dignitary, medical, and collateral harms to the Title X patients
13 involuntarily subjected to the Counseling Distortions; (ii) HHS jettisoned its own
14 national standards of care adopted in the QFP for pregnancy counseling, without
15 explanation; and (iii) HHS ignored comments that made clear that current
16 providers serving more than 40% of Title X’s patients would be forced from the
17 program if the new bar on abortion referrals were imposed, leaving massive gaps.
18         Nowhere does HHS mention the discouragement, shame, and distrust that

19 pregnant patients rebuffed by their health care providers in confidential pregnancy
20 counseling will feel if the Counseling Distortions take effect. See, e.g., Mt. Sinai
21 Adolescent Health Ctr. Comments at 6 (“[T]his restriction on providing complete
22 information will inevitably lead to frustration and perceived unresponsiveness on

23 the part of our patients, making them less likely to return for future care . . . .”).
                                                                    AMERICAN CIVIL LIBERTIES UNION
     THE NFPRHA PLAINTIFFS’ MOTION FOR A                             OF WASHINGTON FOUNDATION
     PRELIMINARY INJUNCTION                                               901 Fifth Ave, Suite 630
                                                                            Seattle, WA 98164
     Page | 18                                                                (206) 624-2184
     Case 1:19-cv-03040-SAB     ECF No. 18   filed 03/22/19   PageID.956 Page 31 of 59




 1 Title X serves patients with the least resources, limited English proficiency and
 2 education, and other vulnerabilities—these patients may not even know that
 3 abortion is legally available. Nevertheless, HHS implausibly suggests that there is
 4 no harm in depriving these patients of information about abortion, because it is
 5 “widely available . . . including on the internet.” 84 Fed. Reg. at 7746; cf. Montana
 6 Primary Care Ass’n Comments at 3 (explaining Title X patients have low literacy,
 7 particularly “health literacy,” and “lack regular access to communications tools
 8 (e.g., internet, phone)”). Many commenters called attention to the myriad ways
 9 patients would suffer from the Counseling Distortions, but HHS never looked at its
10 proposed rules through the eyes of the patients Congress intended Title X to serve.
11 That failure infects the entire New Rule, as addressed further below.
12         HHS also, without any discussion, rejected the expert conclusions and
13 national standards of care that HHS itself spent years developing. The agency
14 worked for four years to develop the QFP, using multiple panels of experts HHS
15 chose. Coleman Decl. ¶¶ 14-15, 63-77. As discussed above, the QFP makes clear
16 that proper pregnancy counseling offers both information and referral, QFP at 13-
17 14, and is driven by the desires of the patient. See supra at 11. The QFP also
18 emphasizes that pregnancy “counseling should be provided in accordance with the
19 recommendations from professional medical associations, such as ACOG and
20 AAP.” QFP at 14. But HHS failed to consider or adequately respond to
21 opposition to the new counseling rules by those very medical groups. See ACOG
22 Comments at 8-9; AAP Comments at 3-4. The agency’s failure to consider its own

23 QFP standards and to respond to such comments is the definition of arbitrary and
                                                                AMERICAN CIVIL LIBERTIES UNION
     THE NFPRHA PLAINTIFFS’ MOTION FOR A                         OF WASHINGTON FOUNDATION
     PRELIMINARY INJUNCTION                                           901 Fifth Ave, Suite 630
                                                                        Seattle, WA 98164
     Page | 19                                                            (206) 624-2184
     Case 1:19-cv-03040-SAB     ECF No. 18    filed 03/22/19   PageID.957 Page 32 of 59




 1 capricious action. Humane Soc. of U.S. v. Locke, 626 F.3d 1040, 1049 (9th Cir.
 2 2010) (vacating agency decision made without “cogent explanation” for its conflict
 3 with agency’s own previous scientific findings).
 4         HHS also refused to confront—much less respond to—unequivocal
 5 statements from current providers that they would be forced to leave the Title X
 6 program immediately if “its proposed referral ban” and other Counseling
 7 Distortions were finalized, because those restrictions are at odds with their
 8 professional and ethical standards. PPFA Comments at 15. Planned Parenthood
 9 made clear that all of its providers—13% of all Title X sites that serve more than
10 40% of all current Title X patients—would immediately leave the Title X program
11 if a ban on abortion referrals took effect. Id. at 16. Other commenters warned that
12 other experienced, qualified clinicians would also leave. See, e.g., Fam. Planning
13 of S. Cent. N.Y. Comments at 1. But HHS simply ignored the impending exodus
14 of sites and clinicians and the disruption to the Title X network that the Counseling
15 Distortions would create. (Commenters also made clear that the separation
16 requirements would trigger departures, too. See infra at 24-26.) An agency
17 charged with funding health care for vulnerable patients is “entirely fail[ing] to
18 consider an important aspect of the problem” when large numbers of existing,
19 effective providers make clear they will immediately leave the program and cripple
20 its operations if a proposed rule is adopted. State Farm, 463 U.S. at 43.
21      B. The New Rule’s Destructive and Unjustified Separation Requirements
           and Infrastructure Limits Are Arbitrary and Contrary to Law
22
           The New Rule further disrupts Title X care by imposing excessive “physical
23
                                                                 AMERICAN CIVIL LIBERTIES UNION
     THE NFPRHA PLAINTIFFS’ MOTION FOR A                          OF WASHINGTON FOUNDATION
     PRELIMINARY INJUNCTION                                            901 Fifth Ave, Suite 630
                                                                         Seattle, WA 98164
     Page | 20                                                             (206) 624-2184
     Case 1:19-cv-03040-SAB      ECF No. 18    filed 03/22/19   PageID.958 Page 33 of 59




 1 and financial separation” requirements between a funded entity’s Title X activities
 2 and any abortion-related activities the entity undertakes outside the Title X project,
 3 without federal funds. 84 Fed. Reg. at 7764-67, 69. It empowers the Secretary of
 4 HHS to define the specific “integrity and independence” required for Title X sites
 5 on a case-by-case basis, but makes clear that exacting physical, staff, and systems
 6 separation—“bright line” separation—are required. Id. HHS emphasizes, for
 7 example, that employing one staff for Title X activities and a wholly separate one
 8 for any abortion-related activities is insufficient separation, that collocation of Title
 9 X activities and abortion-related activities within a single space is impermissible,
10 and that separate electronic health record systems for Title X versus any abortion-
11 related care are required. Id. Indeed, in connection with the new infrastructure
12 spending limits, Section 59.18, HHS declares that “Title X projects would not
13 share any infrastructure with abortion-related activities.” 84 Fed. Reg.at 7774.
14         Sections 59.13, 59.15-16 and 59.18 (the “Separation Requirements”)
15 threaten to disrupt current Title X grantees, subrecipients, and service sites by
16 requiring them to somehow separate and duplicate the physical, staff, and
17 electronic components of their operations. If any of those resources are used for
18 Title X purposes, HHS can require separate ones in order for the entity to engage
19 in any non-Title X medical, education, or outreach activities that might even
20 indirectly touch on abortion. These onerous and untenable new requirements are
21 antithetical to Title X’s ongoing service to patients, as explained below.
22         Plaintiffs are likely to prevail in their challenge to the Separation
23 Requirements because they are arbitrary, not the product of reasoned decision-
                                                                   AMERICAN CIVIL LIBERTIES UNION
     THE NFPRHA PLAINTIFFS’ MOTION FOR A                            OF WASHINGTON FOUNDATION
     PRELIMINARY INJUNCTION                                              901 Fifth Ave, Suite 630
                                                                           Seattle, WA 98164
     Page | 21                                                               (206) 624-2184
     Case 1:19-cv-03040-SAB      ECF No. 18    filed 03/22/19   PageID.959 Page 34 of 59




 1 making, and erect unreasonable barriers in violation of Section 1554 and Title X.
 2 Among other failings, HHS did not justify its new departure from past agency
 3 practice, respond to significant objections, or adequately consider the Separation
 4 Requirement’s costs, in either dollars or harm to the program.
 5      (1) HHS Reversed Course and Adopted the Extreme Separation Rules and
            Infrastructure Limits Without Good Reason and Without Regard to Reliance
 6
           When changing longstanding policy, an agency must provide “good reasons
 7
     for the new policy” and consider “serious reliance interests” engendered by the
 8
     previous policy; otherwise, the regulation is unlawful. Encino Motorcars, 136
 9
     S.Ct. at 2126 (quoting FCC v. Fox Television Stations, Inc., 556 U.S. 502, 515
10
     (2009)). HHS did neither.
11
           The Separation Requirements abandon HHS’s longstanding, explicit
12
     guidance that providers who offer both Title X and abortion care can utilize shared
13
     physical facilities (including, for example, shared examination and waiting rooms),
14
     shared staff, and shared records systems. 65 Fed. Reg. at 41,282. Strict financial
15
     separation, on the other hand, is already required. Id. Title X funds are already
16
     used solely for Title X purposes, kept separate from other funds, and spent and
17
     rigorously accounted for so that none are used for abortion care. See 42 C.F.R.
18
     §§ 59.5, 59.9. Providers also use “counseling and service protocols, intake and
19
     referral procedures, material review procedures” and other administrative means to
20
     keep the Title X program distinct from abortion care. 65 Fed. Reg. at 41,282. For
21
     decades, HHS has advised Title X recipients to rely on these means of organizing
22
     their health centers; they have arranged their facilities and operations to comply.
23
                                                                  AMERICAN CIVIL LIBERTIES UNION
     THE NFPRHA PLAINTIFFS’ MOTION FOR A                           OF WASHINGTON FOUNDATION
     PRELIMINARY INJUNCTION                                             901 Fifth Ave, Suite 630
                                                                          Seattle, WA 98164
     Page | 22                                                              (206) 624-2184
     Case 1:19-cv-03040-SAB      ECF No. 18    filed 03/22/19   PageID.960 Page 35 of 59




 1         The new Separation Requirements also apply to entities that do not provide
 2 abortion care, but engage in any abortion-related activity, including providing
 3 referrals for abortion, creating educational materials about it, or paying dues to
 4 membership organizations that protect access to it. 84 Fed. Reg. at 7769. These
 5 entities, too, have organized their Title X projects—including their locations,
 6 staffs, and systems—around the longstanding Title X rules that permit shared
 7 spaces, personnel, and other infrastructure (but strictly limit use of funds).
 8         HHS claims it adopted the Separation Requirements to address “potential
 9 both for confusion and . . . co-mingling” or a “risk” of the “appearance and
10 perception” of misuse of Title X funds. 84 Fed. Reg. at 7764-65. However, HHS
11 offered no evidence of any misuse of Title X monies for abortion-related activities.
12 See, e.g., 84 Fed. Reg. at 7725 (conceding that the unrelated Medicaid billing
13 issues HHS cited in the NPRM were not indicative of abuse of Title X funds); see
14 also Nat’l Fed’n of Indep. Bus. v. Perez, 2016 WL 4766121, at *29 (N.D. Tex.
15 June 27, 2016) (granting injunctive relief where agency had “not offered any
16 evidence showing a new alleged need for its dramatically changed rule.”).
17         In promulgating the New Rule, HHS failed to provide good reasons for the
18 new policy, and “demonstrate[d] no true cognizance of the serious reliance
19 interests at issue here—indeed, it does not even identify what those interests are.”
20 N.A.A.C.P. v. Trump, 315 F. Supp. 3d 457, 473 (D.D.C. 2018). HHS failed to
21 acknowledge that Title X grantees and subrecipients have found accessible
22 locations, purchased or leased land, built offices and clinics, hired and trained staff,

23 established phone numbers, email addresses, and websites, and purchased records
                                                                  AMERICAN CIVIL LIBERTIES UNION
     THE NFPRHA PLAINTIFFS’ MOTION FOR A                           OF WASHINGTON FOUNDATION
     PRELIMINARY INJUNCTION                                             901 Fifth Ave, Suite 630
                                                                          Seattle, WA 98164
     Page | 23                                                              (206) 624-2184
     Case 1:19-cv-03040-SAB      ECF No. 18    filed 03/22/19   PageID.961 Page 36 of 59




 1 systems—relying on the agency’s decades-long interpretation of Title X, expecting
 2 that shared facilities, personnel, and records systems would comply with
 3 regulations. See, e.g., Maisen Decl. ¶¶ 23-37; Coleman Decl. ¶¶ 97, 122, 133-34.
 4         HHS is not “free to disregard reliance interests engendered by the
 5 longstanding interpretation of [Title X] when it alters its regulations.” Batalla
 6 Vidal v. Nielsen, 279 F. Supp. 3d 401, 431 (E.D.N.Y. 2018). Courts have held, for
 7 example, that beneficiaries of the Deferred Action for Childhood Arrivals (DACA)
 8 program have reliance interests despite the contingent, discretionary nature of
 9 DACA benefits. See id.; see also Regents of Univ. of Cal. v DHS, 279 F. Supp. 3d
10 1011, 1045 (N.D. Cal. 2018), aff’d 908 F.3d 476 (9th Cir. 2018); see also
11 N.A.A.C.P., 315 F. Supp. 3d at 473. HHS has acted arbitrarily and impermissibly
12 in its reversal of course and its new requirement of separation.
13         (2) HHS Also Acted Arbitrarily By Failing to Respond to Significant
               Comments on the Infeasibility of Compliance and Network Disruption
14
           The New Rule is arbitrary and capricious on those grounds alone, but HHS
15
     also ignored objections that the Separation Requirements will make it effectively
16
     impossible for many quality family planning care providers to stay in the Title X
17
     program. For example, grantees like the Family Planning Council of Iowa, which
18
     has operated a Title X project for decades, explained that it and organizations like
19
     it “will find it extremely difficult and burdensome to comply with the new
20
     requirements if they are adopted, and many organizations will determine that they
21
     cannot do so.” FPCI Comments at 6-7. And subrecipients like Drexel College of
22
     Medicine Women’s Health Center, a Title X provider in Philadelphia, commented
23
                                                                  AMERICAN CIVIL LIBERTIES UNION
     THE NFPRHA PLAINTIFFS’ MOTION FOR A                           OF WASHINGTON FOUNDATION
     PRELIMINARY INJUNCTION                                             901 Fifth Ave, Suite 630
                                                                          Seattle, WA 98164
     Page | 24                                                              (206) 624-2184
     Case 1:19-cv-03040-SAB      ECF No. 18    filed 03/22/19   PageID.962 Page 37 of 59




 1 that it “would have a difficult, if not impossible task” in “trying to accomplish
 2 sufficient physical separation.” Drexel Comments at 5.
 3         HHS states that it “disagrees” with the contention that the Separation
 4 Requirements “will destabilize the network of Title X providers” because the Rule
 5 “continues to allow organizations to receive Title X funds . . . as long as they
 6 comply with the physical and financial separation requirements.” 84 Fed. Reg. at
 7 7766. Merely acknowledging such objections—or stating the tautology that if
 8 organizations somehow comply, then there will be no disruption—is no substitute
 9 for actually weighing the evidence. See Am. Coll. of Emergency Physicians v.
10 Price, 264 F. Supp. 3d 89 (D.D.C. 2017) (agency must respond in a reasoned
11 manner to comments that raise significant problems). Myriad comments show that
12 current providers, in fact, will struggle to comply, would have to drastically change
13 their operations to do so, and may be forced to leave Title X. See, e.g., Federal
14 AIDS Partnership Comments at 7-8. HHS provided no reasoned response.
15         (3) HHS Vastly Underestimated Cost and Failed to Weigh the Significant
               Program Harms Against the Absence of Program Need or Benefit
16
           In further violation of the APA, HHS failed to consider the extreme financial
17
     costs caused by the Separation Requirements—both the costs needed to separate
18
     initially and ongoing costs to maintain separate facilities with separate staff and
19
     systems. Furthermore, HHS considered only Title X providers that also offer
20
     abortions for its estimates of cost impact. But that approach does not account for
21
     all the entities that may not provide abortions, but nevertheless engage in the other
22
     abortion-related activity that HHS now targets for separation. HHS then estimated,
23
                                                                   AMERICAN CIVIL LIBERTIES UNION
     THE NFPRHA PLAINTIFFS’ MOTION FOR A                            OF WASHINGTON FOUNDATION
     PRELIMINARY INJUNCTION                                              901 Fifth Ave, Suite 630
                                                                           Seattle, WA 98164
     Page | 25                                                               (206) 624-2184
     Case 1:19-cv-03040-SAB     ECF No. 18    filed 03/22/19   PageID.963 Page 38 of 59




 1 without any support, that only 15% of Title X sites are not in compliance with the
 2 Separation Requirements, and each would incur $30,000 to come into compliance.
 3         As the Missouri Family Health Council (Missouri’s sole Title X grantee)
 4 stated, this “estimate is completely unrealistic—it typically costs hundreds of
 5 thousands, or even millions, of dollars to locate and open any health care facility
 6 (and would also cost much more than $10-30,000 to establish even an extremely
 7 simple and limited office), staff it, purchase separate workstations, set up record-
 8 keeping systems, etc.” Missouri FHC Comments at 8; see also NFPRHA
 9 Comments at 37 (“hundreds of thousands of dollars or more” per health center to
10 pay for all the components of separation); PPFA Comments at 32 (average
11 estimated compliance cost per site nearly $625,000, based on construction and
12 build-out costs). HHS does not acknowledge these estimates—let alone respond to
13 them or substantiate its contention that costs would be minimal. See, e.g., Council
14 of Parent Attorneys & Advocates, Inc. v. DeVos, 2019 WL 1082162, at *18
15 (D.D.C. Mar. 7, 2019) (holding agency’s failure to consider cost of implementing
16 the regulation was arbitrary and capricious and vacating regulation).
17         Moreover, the costs of separation are grossly disproportionate to the level of
18 funding that most Title X health centers receive. In many projects, there are
19 numerous organizations and dozens of health center sites receiving funding. See
20 Coleman Decl. ¶¶ 7, 127. Even a multi-million dollar annual grant, used to fund
21 those dozens of sites, is not commensurate with spending hundreds of thousands
22 per site to undertake separation and then bearing the ongoing costs to staff and

23 operate it. Moreover, these duplicative facilities and costs are not rational for
                                                                 AMERICAN CIVIL LIBERTIES UNION
     THE NFPRHA PLAINTIFFS’ MOTION FOR A                          OF WASHINGTON FOUNDATION
     PRELIMINARY INJUNCTION                                            901 Fifth Ave, Suite 630
                                                                         Seattle, WA 98164
     Page | 26                                                             (206) 624-2184
     Case 1:19-cv-03040-SAB     ECF No. 18    filed 03/22/19   PageID.964 Page 39 of 59




 1 public agencies or non-profit organizations to attempt to undertake—when the
 2 entities’ purpose is aiding the public health, not construction or multiplication of
 3 facilities and systems. See Faith Int’l Adoptions v. Pompeo, 345 F. Supp. 3d 1314,
 4 1333 (W.D. Wash. 2018) (rejecting agency position as “simply illogical” and
 5 finding no intent by lawmakers for “such an unnecessary waste of resources”).
 6         The new limits on infrastructure spending also impose unnecessary costs and
 7 are irrational for operating Title X projects. According to HHS’s interpretation of
 8 Section 59.18, as soon as that provision takes effect, it will be impermissible for
 9 Title X funds to pay the Title X project’s pro-rata share of utility bills, EHR
10 monthly fees, staff training programs, etc., if an entity’s other, non-Title X
11 programs include any abortion-related activities or expression. 84 Fed. Reg. at
12 7773-74. In limiting infrastructure spending, HHS even challenges using Title X
13 funds for outreach workers to distribute condoms and encourage patients to visit
14 Title X facilities—though Title X regulations undisturbed by the New Rule
15 specifically require such activity. Id.; cf. 42 C.F.R. § 59.5(b)(3).
16         HHS’s new limits on using Title X funds for infrastructure expenses are
17 contrary to Title X’s explicit statutory intent to fund both the “establishment and
18 operation” of projects. 42 U.S.C. § 300. Title X grants have long funded, with
19 HHS encouragement and pre-approval in grant budgets, critical infrastructure to
20 keep the lights on, the staff trained, and the doors open at Title X sites. See 84
21 Fed. Reg. at 7773-74. However, without justification, HHS now imposes new
22 infrastructure limits and other unclear spending constraints (such as allowing only

23 “direct implementation” costs) to unduly limit the use of Title X funds and impair
                                                                 AMERICAN CIVIL LIBERTIES UNION
     THE NFPRHA PLAINTIFFS’ MOTION FOR A                          OF WASHINGTON FOUNDATION
     PRELIMINARY INJUNCTION                                            901 Fifth Ave, Suite 630
                                                                         Seattle, WA 98164
     Page | 27                                                             (206) 624-2184
     Case 1:19-cv-03040-SAB       ECF No. 18    filed 03/22/19   PageID.965 Page 40 of 59




 1 projects’ functioning. See also ANR Storage Co., 904 F.3d at 1026-28 (agency
 2 cannot “turn[] on a dime” in its reasoning).
 3         (4) The Separation Requirements Also Violate Section 1554

 4         Finally, Plaintiffs are also likely to succeed on the merits because the

 5 Separation Requirements conflict with the PPACA and thus are contrary to law.
 6         First, the New Rule requires, inter alia, separate facilities, separate

 7 personnel, and separate health care records from any activities that “refer for,”
 8 “support[,]” “encourage, promote, or advocate for abortion.” Sections 59.14-
 9 59.16. It therefore “creates . . . unreasonable barriers . . . to obtain[ing]” abortion
10 care and “impedes timely access” to abortion “health care services,” contrary to the
11 express prohibition in 42 U.S.C. § 18114(1)-(2). Indeed, the New Rule is designed
12 to have that unlawful effect: it prohibits any “assist[ance]” for women seeking
13 abortions or actions to make abortion accessible. Section 59.16. Entities can
14 provide a referral for abortion, if at all, only in a separate facility through a
15 different staff member than they use for any Title X activities. But Title X patients
16 will not know where to find such a separate facility, because Title X providers
17 cannot inform them of it. See Section 59.14(c)(1) (ban on indirect referral).
18         Second, the Separation Requirements also bar the provision of Title X

19 family planning care immediately following an abortion. For example, insertion of
20 an IUD (paid for with Title X funds) post-procedure for these patients who wish to
21 avoid pregnancy—at a particularly safe time to do an insertion—would be
22 prohibited because the two types of medical care can no longer be collocated. See

23 Dr. Prine Comments at 1. Therefore, the New Rule also “creates unreasonable
                                                                   AMERICAN CIVIL LIBERTIES UNION
     THE NFPRHA PLAINTIFFS’ MOTION FOR A                            OF WASHINGTON FOUNDATION
     PRELIMINARY INJUNCTION                                              901 Fifth Ave, Suite 630
                                                                           Seattle, WA 98164
     Page | 28                                                               (206) 624-2184
     Case 1:19-cv-03040-SAB      ECF No. 18    filed 03/22/19   PageID.966 Page 41 of 59




 1 barriers” and “impedes timely access” to Title X contraceptive care.
 2         Third, the New Rule mandates that Title X health centers have separate
 3 office entrances, phone numbers, email addresses, and websites from now-
 4 prohibited activities. When Title X providers change their addresses, numbers, and
 5 websites to comply, patients will have difficulty finding sites they previously
 6 visited. See Institute for Policy Integrity Comments at 5. This, too, is an
 7 unreasonable, unnecessary barrier to medical care in violation of Section 1554.
 8         Fourth, the Separation Requirements prevent the availability “in any
 9 fashion” of written materials regarding abortion. 84 Fed. Reg. at 7790. They
10 thereby restrict, hand in hand with the Counseling Distortions, “full disclosure of
11 all relevant information to patients making health care decisions” about whether to
12 continue or terminate their pregnancy. 42 U.S.C. § 18114(4).
13         For all these reasons, Plaintiffs are likely to succeed on the merits of their
14 APA claims with respect to Sections 59.13, 59.15-16, and 59.18 of the New Rule.
15      C. The New Rule Exceeds Title X’s Limits and Is Arbitrary In Its Moves to
           Change the Composition of the Title X Provider Network
16
           Plaintiffs are also likely to prevail in showing that the New Rule departs
17
     from Title X and adopts several arbitrary changes to alter the type of providers in
18
     the Title X program—each to the detriment of Title X patients, based on irrational
19
     purported reasoning, and without responding to significant comments, including
20
     those that raised less harmful alternatives. Sections 59.5 and 59.7 impose these
21
     changes, in conjunction with other, intertwined parts of the New Rule.
22
        (1) The New Rule Blocks Title X Providers Without Primary Care On Site or
23          Nearby, Hampering Title X to Purportedly Expand Care Outside It
                                                                   AMERICAN CIVIL LIBERTIES UNION
     THE NFPRHA PLAINTIFFS’ MOTION FOR A                            OF WASHINGTON FOUNDATION
     PRELIMINARY INJUNCTION                                              901 Fifth Ave, Suite 630
                                                                           Seattle, WA 98164
     Page | 29                                                               (206) 624-2184
     Case 1:19-cv-03040-SAB      ECF No. 18    filed 03/22/19   PageID.967 Page 42 of 59




 1         Section 59.5 defines the programmatic “requirements” for Title X family
 2 planning projects. The New Rule creates a new subpart in 59.5(a), such that
 3 “[e]ach project supported under this part must:”
 4         (12) Should [sic] offer either comprehensive primary health services
           onsite or have a robust referral linkage with primary health providers
 5         who are in close physical proximity, to the Title X site, in order to
           promote holistic health and provide seamless care.
 6
     See 42 C.F.R. § 59.5(a); 84 Fed. Reg. at 7787-88 (Section 59.5(a)(12)).
 7
           Numerous commenters alerted HHS that the geographic proximity
 8
     requirement would block existing or future Title X sites in areas where low-income
 9
     patients lack access to primary care and Title X sites offer the only health care.
10
     HHS had no answer. Moreover, HHS failed to address the many comments that
11
     emphasized this change is exceedingly unclear in mixing “requirements,” “must,”
12
     and “should;” and in not defining what HHS deems a “robust referral linkage” or
13
     “in close proximity.” Title X providers already establish referral relationships
14
     with primary care providers for their patients. See 42 C.F.R. § 59.5(b)(1), (8).
15
     Thus, this new subsection merely confuses and creates an obstacle to Title X
16
     family planning clinics where access to any health care is needed most.
17
           For instance, the Association of State and Territorial Health Officials
18
     (“ASTHO”) specifically warned HHS that, in “primary care health professional
19
     shortage areas,” this part of the New Rule may prevent state and local health
20
     agencies from maintaining or opening Title X sites. ASTHO Comments at 2.
21
     ASTHO emphasized that “most state and local health agencies do not provide
22
     direct primary care,” and that HHS provided no definition of “close physical
23
                                                                   AMERICAN CIVIL LIBERTIES UNION
     THE NFPRHA PLAINTIFFS’ MOTION FOR A                            OF WASHINGTON FOUNDATION
     PRELIMINARY INJUNCTION                                              901 Fifth Ave, Suite 630
                                                                           Seattle, WA 98164
     Page | 30                                                               (206) 624-2184
     Case 1:19-cv-03040-SAB     ECF No. 18   filed 03/22/19   PageID.968 Page 43 of 59




 1 proximity” or of what “robust referral linkages” would entail. Id.
 2         The West Virginia Department of Health, that state’s Title X grantee, made
 3 clear that West Virginia residents would be left with “no access to any services if
 4 some providers are barred from becoming a Title X clinic, due to the lack of close
 5 proximity to more comprehensive services.” WVDH Comments at 1; see also
 6 PPFA Comments at 16 (“Fifty-six percent of Planned Parenthood health centers
 7 are in health provider deserts.”). West Virginia specifically proposed that “rural
 8 areas with already limited access to healthcare” be an exception “to allow for rural
 9 clients to receive key family planning services” through Title X, even if no primary
10 care is available nearby. WVDH Comments at 1; see also ACOG Comments at
11 13. HHS failed to acknowledge these concerns, to create an exception, or even to
12 clarify “close physical proximity” and “robust referral linkages.”
13         Instead, HHS simply asserted that onsite or close linkages to primary care
14 should take precedence, 84 Fed. Reg. at 7749-50, regardless of the negative impact
15 on the reach of Title X care into underserved communities. But that reasoning
16 impermissibly prioritizes expanding comprehensive primary care—which is not
17 Title X care—over access to quality family planning services, Title X’s purpose.
18 See Beno, 30 F.3d at 1073-75 (agency violates APA by ignoring “significant
19 objections and alternative proposals” and failing to consider its decision’s danger
20 to the benefit program’s recipients); Am. Radio Relay League, Inc. v. FCC, 524
21 F.3d 227, 242 (D.C. Cir. 2008) (agency must consider “responsible alternatives”
22 and give “reasoned explanation” for rejection).

23
                                                                AMERICAN CIVIL LIBERTIES UNION
     THE NFPRHA PLAINTIFFS’ MOTION FOR A                         OF WASHINGTON FOUNDATION
     PRELIMINARY INJUNCTION                                           901 Fifth Ave, Suite 630
                                                                        Seattle, WA 98164
     Page | 31                                                            (206) 624-2184
     Case 1:19-cv-03040-SAB     ECF No. 18    filed 03/22/19   PageID.969 Page 44 of 59



           (2) The New Rule Encourages Title X Sites Offering Single or Limited
 1
               Methods of Contraception and Methods Not Medically Approved, While
 2             Opening Title X to Providers With Religious Objections to Core Care

 3         Congress’s motivating purpose for the Title X program sought to open

 4 access to “a broad range” of family planning methods for low-income patients, so
 5 that they could afford modern medical advances and have truly free choice in
 6 making contraceptive decisions. 42 U.S.C. § 300; Coleman Decl. ¶¶ 18-24. Per
 7 HHS’s own QFP, providers should employ the “full range of FDA-approved
 8 contraceptive methods” in treating their patients, while letting “client values guide
 9 all clinical decisions.” QFP 4-5; 8 (after taking a medical history, providers should
10 describe “all contraceptive methods that can be used safely” by that patient).
11         Despite strong objections from leading medical and public health experts,

12 HHS now (i) seeks providers with “conscience concerns” that would limit the
13 range of family planning methods they are willing to offer, see 83 Fed. Reg. at
14 25,526; 84 Fed. Reg. at 7743; (ii) removes the phrase “medically approved” from
15 42 C.F.R. § 59.5(a)(1), after enforcing “medically approved” as a key component
16 of that regulation for almost 20 years; and (iii) emphasizes that Title X-funded
17 “entit[ies] may offer only a single method or a limited number of methods” of
18 family planning, “as long as the entire project offers a broad range of methods and
19 services.” Section 59.5(a)(1). Cf. ACOG Comments at 8-10 (opposing these
20 changes, stressing lack of safeguards for all patients’ access to the contraceptive
21 choice that will work best for them); AMA Comments at 3-4 (changes will
22 “undermine the quality and standard of care upon which millions of women

23 depend”); APHA Comments at 5; Guttmacher Comments at 15; Dr. Dehlendorf
                                                                 AMERICAN CIVIL LIBERTIES UNION
     THE NFPRHA PLAINTIFFS’ MOTION FOR A                          OF WASHINGTON FOUNDATION
     PRELIMINARY INJUNCTION                                            901 Fifth Ave, Suite 630
                                                                         Seattle, WA 98164
     Page | 32                                                             (206) 624-2184
     Case 1:19-cv-03040-SAB      ECF No. 18    filed 03/22/19   PageID.970 Page 45 of 59




 1 Comments at 2 (changes harmfully “lower[] the bar” by prioritizing faith-based
 2 provider concerns over patient preferences and needs).
 3         As commenters explained, the combination of these changes exacerbates
 4 their harmful impact—HHS is inviting in religious objectors at the same time as it
 5 is emphasizing it will allow sites that provide only a single or limited contraceptive
 6 method(s). Religious objectors could refuse to counsel about IUDs or other
 7 methods to which they object, while offering only natural family planning, the
 8 least effective barrier methods, or non-medically approved approaches. Moreover,
 9 such sites will not have to notify patients that they are receiving artificially limited
10 choices, and Title X projects—which commonly span an entire state or other large
11 area—will not have to ensure that patients have ready access to full-service Title X
12 sources of care. See ACLU Comments at 14; 84 Fed. Reg. at 7741 (“patients [will]
13 struggle to find providers that offer desired services”); cf. Pub. L. 91-572 § 2(1), 84
14 Stat. 1504 (stating first purpose of Title X to make “comprehensive voluntary
15 family planning services readily available to all”).
16         In response, HHS saw “no cause for concern” and did not take into account
17 the combined effect of (a) new religious-objector providers that oppose many
18 contraceptive methods, (b) the option of single- or limited-service sites, and (c) the
19 removal of “medically approved.” 84 Fed. Reg. at 7742 (failing to consider that
20 the New Rule’s accompanying changes would render single- or limited-method
21 sites more harmful); see Ctr. for Biological Diversity v. Zinke, 900 F.3d 1053,
22 1072-73, 1075 (9th Cir. 2018) (agency acted arbitrarily by failing to consider

23 “additive” and “synergistic” effects). HHS also asserted interests in allowing
                                                                  AMERICAN CIVIL LIBERTIES UNION
     THE NFPRHA PLAINTIFFS’ MOTION FOR A                           OF WASHINGTON FOUNDATION
     PRELIMINARY INJUNCTION                                             901 Fifth Ave, Suite 630
                                                                          Seattle, WA 98164
     Page | 33                                                              (206) 624-2184
     Case 1:19-cv-03040-SAB      ECF No. 18    filed 03/22/19   PageID.971 Page 46 of 59




 1 “entities to provide services for which they have particular expertise” and “clients
 2 [being] more likely to visit clinics that respect their views and beliefs,” but both
 3 those interests are already served by the status quo and the QFP standard of care.
 4         The record establishes that the new providers HHS seeks and the changes to
 5 Section 59.5(a)(1) will combine to limit, rather than expand, choice for Title X
 6 patients, contrary to HHS’s bare assertions. These changes merely “protect the
 7 ability of health care providers . . . with conscientious objections” to severely limit
 8 the range of contraceptive care they offer with Title X funds, 84 Fed Reg. at 7743,
 9 at the expense of patients, without patient knowledge, and contrary to the bedrock
10 purpose of Title X. Cf. Pub. L. 91-572 § 2(1), 84 Stat. 1504; Coleman Decl. ¶¶ 18-
11 24, 116. They conflict with Title X, violate Section 1554(1)-(3), and constitute
12 arbitrary, unfounded rulemaking.
13         (3) The New Rule Imposes a Vague, All-Encompassing Eligibility Hurdle
               for Applications and New Application Review Criteria That Depart from
14             Title X and HHS’s General Grant-Making Rules and Are Arbitrary
15         HHS administers numerous competitive grant programs like Title X and has
16 adopted general rules for all such grants that establish a fair and merit-based
17 system for considering competing applications, including by using knowledgeable
18 outside reviewers. See 45 C.F.R. § 75.200-18, App. I; HHS, Grants Policy
19 Statement (Jan. 1, 2007). Under these rules, HHS requires any eligibility
20 requirements to be “clearly stated.” 45 C.F.R. § 75, App. I(C)(3). Eligibility
21 typically turns on the type of entity—as it does in the Title X statute. See 42
22 U.S.C. § 300(a); 42 C.F.R. § 59.3 (a) (“[a]ny public or nonprofit entity . . . may

23 apply for a [Title X] grant”). If a grant program uses other eligibility (or “go-no-
                                                                  AMERICAN CIVIL LIBERTIES UNION
     THE NFPRHA PLAINTIFFS’ MOTION FOR A                           OF WASHINGTON FOUNDATION
     PRELIMINARY INJUNCTION                                             901 Fifth Ave, Suite 630
                                                                          Seattle, WA 98164
     Page | 34                                                              (206) 624-2184
     Case 1:19-cv-03040-SAB     ECF No. 18    filed 03/22/19   PageID.972 Page 47 of 59




 1 go”) criteria to determine whether an application will be considered, those must be
 2 “objective criteria.” Grants Policy Statement at I-11. HHS states, as to eligibility
 3 requirements and the separate criteria used by merits review panels, see 45 C.F.R.
 4 § 75.204; 84 Fed. Reg. at 7755: “The intent is to make the application process
 5 transparent so applicants can make informed decisions when preparing their
 6 applications to maximize fairness of the process.” 45 C.F.R. § 75, App. I(E)(1).
 7         Yet the New Rule does not treat as controlling the “any public or non-profit
 8 entity” eligibility standard in the Title X statute, 42 U.S.C. § 300(a), and 42 C.F.R.
 9 § 59.3(a), a regulation that HHS is not amending. The New Rule instead imposes
10 another sweeping and subjective eligibility determination to be made by the HHS
11 Secretary before an application’s merits will even be considered; this added
12 scrutiny is inconsistent with “any public or non-profit entity” being eligible.
13 Moreover, this new Section 59.7(b) piles vagueness upon vagueness by asking
14 applicants to “clearly describe” their “plans for affirmative compliance” with every
15 single one of the dozens of subparts in the 19 Title X regulations; that includes, for
16 example, Sections 59.5(a)(12) (“robust referral linkage … in close proximity”),
17 (a)(13) (“adequate oversight and accountability for quality and effectiveness”),
18 59.15 (“integrity and independence”), and 59.18 (unclear infrastructure and “direct
19 implementation” restrictions). And then the New Rule empowers HHS to
20 subjectively decide if an application is not “clear” or “affirmative” enough on any
21 one part and reject it out of hand. That occurs without regard to the application’s
22 programmatic merits, the proposed project area’s needs, or whether there is any

23 competing application to serve that area. The record is devoid of support for
                                                                 AMERICAN CIVIL LIBERTIES UNION
     THE NFPRHA PLAINTIFFS’ MOTION FOR A                          OF WASHINGTON FOUNDATION
     PRELIMINARY INJUNCTION                                            901 Fifth Ave, Suite 630
                                                                         Seattle, WA 98164
     Page | 35                                                             (206) 624-2184
     Case 1:19-cv-03040-SAB      ECF No. 18    filed 03/22/19   PageID.973 Page 48 of 59




 1 HHS’s contentions that such a burdensome and unpredictable new eligibility
 2 threshold is necessary to “avoid misuse of funds” by grantees or to limit the
 3 workload of merits review panels, 84 Fed. Reg. at 7754. It conflicts with Title X
 4 by altering its specific eligibility terms, and uniquely subjects Title X applicants to
 5 an arbitrary, subjective, and unfair process, inconsistent with HHS’s general rules.
 6         The New Rule’s merits review criteria also include unsupported and
 7 arbitrary new provisions that depart from the Title X statute and will undermine
 8 Title X’s success. For example, Section 59.7(c)(2) describes a single criterion
 9 with multiple aspects, one of which will only be applied to some applicants—
10 without explaining how competing applicants under this variable criterion can
11 fairly be scored against each other. That part of Section 59.7(c)(2) would rank
12 some applicants on their “ability to procure a broad range of diverse”
13 subrecipients, “including those who are nontraditional,” 84 Fed. Reg. at 7754—
14 despite HHS’s lack of any evidence that prioritizing new and different
15 subrecipients would help, rather than harm, the effectiveness of Title X. HHS has
16 not shown or even rationally explained how changing the Title X network for the
17 sake of provider diversity would “improve or expand the quality” of services for
18 patients, 84 Fed. Reg. at 7755, especially where the record confirms that patients
19 prefer and get the best care from the types of providers already prevalent in Title
20 X. See, e.g., Guttmacher Comments at 3, 10, 13-14. The new, convoluted criteria
21 in Section 59.7(c) are contrary to Title X, arbitrary, and internally inconsistent.
22      D. HHS Ignored Central Issues for the Title X Program—Negative Impact
           on Patient Care, Departure of Providers, and Public Health Harms—
23         and Rejected Health Experts’ Consensus Opposition to the New Rule
                                                                  AMERICAN CIVIL LIBERTIES UNION
     THE NFPRHA PLAINTIFFS’ MOTION FOR A                           OF WASHINGTON FOUNDATION
     PRELIMINARY INJUNCTION                                             901 Fifth Ave, Suite 630
                                                                          Seattle, WA 98164
     Page | 36                                                              (206) 624-2184
     Case 1:19-cv-03040-SAB     ECF No. 18    filed 03/22/19   PageID.974 Page 49 of 59




 1         Apart from its numerous specific legal flaws, the entirety of the New Rule is
 2 impermissible because it is fundamentally at odds with Congress’s purpose in
 3 establishing and funding the Title X program: providing access to comprehensive,
 4 quality family planning care to aid the reproductive autonomy of those with few
 5 economic resources. See Coleman Decl. ¶¶ 18-24. This rulemaking is arbitrary,
 6 unreasoned, and contrary to law because it fails throughout to consider how it
 7 injures Title X patients and ruptures the Title X provider network.
 8         Remarkably, HHS’s rulemaking never considered or weighed the harmful
 9 impact on Title X patients of depriving them of voluntary, informed decision-
10 making and quality care, consistent with HHS’s own national standards. HHS
11 ignored not just the harms to individual patients but to the public health overall,
12 from the provider departures and large service gaps in the national network that the
13 New Rule will cause. Similarly, HHS ignored the outsized, unnecessary financial
14 costs that the New Rule will impose. And HHS proceeded in the face of uniform
15 opposition from the country’s leading medical and public health authorities.
16         An agency may not “[i]gnore [e]vidence,” including regarding public harm,
17 that is inconvenient or at odds with its conclusion. Genuine Parts Co. v. EPA, 890
18 F.3d 304, 312 (D.C. Cir. 2018). Federal courts have rejected other actions by HHS
19 that jeopardize the public health aims of a federal program without adequate
20 consideration of the actions’ consequences. See Stewart, 313 F. Supp. 3d at 264
21 (faulting the Secretary for granting waivers “with no idea of how many people
22 might lose Medicaid coverage and thus ‘fail[ing] to consider an important aspect of

23 the problem’”). HHS’s failure to address comments raising “problems with the . . .
                                                                 AMERICAN CIVIL LIBERTIES UNION
     THE NFPRHA PLAINTIFFS’ MOTION FOR A                          OF WASHINGTON FOUNDATION
     PRELIMINARY INJUNCTION                                            901 Fifth Ave, Suite 630
                                                                         Seattle, WA 98164
     Page | 37                                                             (206) 624-2184
     Case 1:19-cv-03040-SAB     ECF No. 18    filed 03/22/19   PageID.975 Page 50 of 59




 1 regulation that, if legitimate, could prevent the regulation from accomplishing the
 2 Departments’ stated goal,” renders the rule arbitrary. Am. Coll. of Emergency
 3 Physicians, 264 F. Supp. 3d at 96. If such problems threaten to “defeat the
 4 purpose of the protections in the statute,” the agency must rationally and
 5 coherently respond. Id. (emphasis in original). Here, it did not do so.
 6         Under the New Rule, patients will receive inadequate care and unduly
 7 limited options not only in Title X pregnancy counseling, but also if they visit a
 8 one-method or limited-method Title X provider that fails to offer a broad range of
 9 contraceptive options and objects to discussing any others. Patients will also be
10 confused and deprived of ongoing access to care if their long-standing source of
11 free care—the local Title X provider—is pushed from the program and disappears.
12 Yet HHS never considered the experience of and injuries to current and future Title
13 X patients as information, options, and sites are taken away.
14         As the comments to HHS exhaustively showed, provider departures will
15 occur at the grantee, subrecipient, and individual clinician level. These will result
16 from not only the Counseling Distortions, but also from (i) the new infrastructure
17 and separation requirements, (ii) the need to collocate Title X sites with or near
18 primary care, (iii) the demand to add “diversity,” regardless of how the care at new
19 sites compares with that of current providers, and (iv) through HHS’s use of the
20 new, subjective eligibility hurdle for ongoing grant funding. But HHS does not
21 respond to the weighty evidence in the record that significant provider departures
22 will indeed occur as a result of these multiple new requirements, and merely

23 suggests that there are new providers waiting to apply, without substantiating that
                                                                 AMERICAN CIVIL LIBERTIES UNION
     THE NFPRHA PLAINTIFFS’ MOTION FOR A                          OF WASHINGTON FOUNDATION
     PRELIMINARY INJUNCTION                                            901 Fifth Ave, Suite 630
                                                                         Seattle, WA 98164
     Page | 38                                                             (206) 624-2184
     Case 1:19-cv-03040-SAB     ECF No. 18    filed 03/22/19   PageID.976 Page 51 of 59




 1 contention. Nat. Res. Def. Council, Inc. v. EPA, 859 F.2d 156, 210 (D.C. Cir.
 2 1988) (agency actions based on mere speculation are arbitrary and capricious).
 3 HHS finalized the New Rule in the face of overwhelming opposition from medical
 4 authorities and experts in providing family planning care. See, e.g., supra at 17-20,
 5 25-30. The agency obscured this uniform medical opposition by generally
 6 referring to “commenters” and failing to credit commenters’ expertise. But when
 7 an agency charged with protecting the public health treats reputable scientific
 8 thought dismissively and offers no comparable analysis of its own, its rulemaking
 9 is arbitrary. See Nat’l Mining Ass’n v. Zinke, 877 F.3d 845, 868 (9th Cir. 2017)
10 (agency must “consider[] the available scientific data” in its analysis).
11         Indeed, HHS was dismissive even of the numerous expert comments that
12 explained that disruption of the Title X network would reverse the past success of
13 the Title X program. These experts showed that diminished access to Title X sites
14 and a reduced range of contraceptive options at some sites that remain, particularly
15 those of religious objectors, would impede the program’s ability to assist patients
16 in the prevention of unintended pregnancies, and thus increase abortions as well as
17 expenses paid by publicly-funded health care for additional births. Likewise,
18 fewer STIs, including HIV, and cervical cancers would be detected and treated.
19 The agency ignored or paid mere lip service to the many comments sounding these
20 evidence-based public health alarms. See, e.g., Guttmacher Comments at 19;
21 Baltimore City Health Dep’t Comments at 1-4. The New Rule is arbitrary and
22 capricious because its effect—decimating the provider network and causing public

23 health harms to low-income patients—directly undermines the very purpose of
                                                                 AMERICAN CIVIL LIBERTIES UNION
     THE NFPRHA PLAINTIFFS’ MOTION FOR A                          OF WASHINGTON FOUNDATION
     PRELIMINARY INJUNCTION                                            901 Fifth Ave, Suite 630
                                                                         Seattle, WA 98164
     Page | 39                                                             (206) 624-2184
     Case 1:19-cv-03040-SAB      ECF No. 18     filed 03/22/19   PageID.977 Page 52 of 59




 1 Title X. See Ctr. for Biological Diversity v. EPA, 722 F.3d 401, 411 (D.C. Cir.
 2 2013); Shays v. FEC, 528 F.3d 914, 932 (D.C. Cir. 2008).
 3 IV.     PLAINTIFFS AND THEIR PATIENTS WILL SUFFER
           IRREPARABLE HARM IF THE NEW RULE TAKES EFFECT
 4
           Irreparable harm is injury “for which there is no adequate legal remedy.”
 5
     Ariz. Dream Act Coal. v. Brewer, 757 F.3d 1053, 1068 (9th Cir. 2014). The New
 6
     Rule will irreparably harm Plaintiffs, including their members, clinicians, and
 7
     patients on whose behalf they sue, see Complaint ¶¶ 21-30; Coleman Decl. ¶¶ 4-
 8
     11. See generally Kost Decl. ¶¶ 35-124; Harris Decl. ¶¶ 60-72, 87-97.
 9
           If the New Rule is allowed to take effect, it will immediately put all Title X
10
     grantees, subrecipients, and individual clinicians to a “Hobson’s Choice” between
11
     two untenable options, both of which will cause irreparable harm. See Am.
12
     Trucking Ass’ns, Inc. v. City of L.A., 559 F.3d 1046, 1057 (9th Cir. 2009). If the
13
     Plaintiff organizations and their clinicians stay in the program, the rule will force
14
     each of them to provide substandard pregnancy counseling in violation of medical
15
     ethics—harming both providers and patients and eroding the trust at the heart of
16
     the patient-clinician relationship. Prager Decl. ¶¶ 17-18, 22-23, 32 (quoting
17
     ACOG and AMA ethics and guidelines); Madden Decl. ¶¶ 20, 25, 28 (same); see
18
     Kruse Decl. ¶¶ 12-13, 38 (the new requirements “would force me to disrespect,
19
     contradict, and patronize my patient, compounding her feelings of isolation and
20
     vulnerability” (citing ANA ethics)); Maisen Decl. ¶ 41; see Stuart v. Camnitz, 774
21
     F.3d 238, 255 (4th Cir. 2014) (describing injury to physicians and patients flowing
22
     from the “contravention of medical ethics”). If, on the other hand, current provider
23
                                                                   AMERICAN CIVIL LIBERTIES UNION
     THE NFPRHA PLAINTIFFS’ MOTION FOR A                            OF WASHINGTON FOUNDATION
     PRELIMINARY INJUNCTION                                              901 Fifth Ave, Suite 630
                                                                           Seattle, WA 98164
     Page | 40                                                               (206) 624-2184
     Case 1:19-cv-03040-SAB       ECF No. 18    filed 03/22/19   PageID.978 Page 53 of 59




 1 organizations and clinicians cannot bear to provide such substandard care or cannot
 2 afford to separate, they must leave the Title X program—and cease providing care
 3 for the high-need, low-income patients who depend on them. See Cantrell Decl.
 4 ¶¶ 36-49; Kruse Decl. ¶¶ 29-40; Prager Decl. ¶ 48; Madden Decl. ¶ 35. The Ninth
 5 Circuit has held that such a forced choice between two harmful paths warrants
 6 preliminary injunctive relief. See Am. Trucking Ass’ns, Inc., 559 F.3d at 1057.
 7         Multiple layers of the New Rule’s harms to Plaintiff organizations and
 8 clinicians warrant injunctive relief. The Counseling Distortions, the Separation
 9 Requirements, and the other disruptive and compromising features of the New
10 Rule will harm Plaintiffs’ missions, reputations, and goodwill in their
11 communities, whether they remain in the Title X network or leave it. See Adams
12 Decl. ¶¶ 27-68; Cantrell Decl. ¶¶ 37-49; Maisen Decl. ¶¶ 9, 34, 48; Coleman Decl.
13 ¶¶ 3, 122, 150-51. These threatened harms to organizational purpose are further
14 grounds for relief. See League of Women Voters of U.S. v. Newby, 838 F.3d 1, 8
15 (D.C. Cir. 2016) (recognizing harm to organizational mission as meriting a
16 preliminary injunction); Rent-A-Ctr., Inc. v. Canyon Television & Appliance
17 Rental, Inc., 944 F.2d 597, 603 (9th Cir. 1991) (recognizing “intangible injuries” to
18 organizational “goodwill” as grounds for a preliminary injunction).
19         Some Plaintiff grantees and subrecipients will be forced to eliminate sites or
20 participation in Title X altogether due to loss of their clinical staff or an inability to
21 comply with the New Rule’s terms. See Adams Decl. ¶¶ 33-40, 48-51 (discussing
22 loss of subrecipients); Cantrell Decl. ¶¶ 43-47, 51; Maisen Decl. ¶¶ 34, 42. When

23 that occurs, the affected grantees and subrecipients will lose all or a significant
                                                                    AMERICAN CIVIL LIBERTIES UNION
     THE NFPRHA PLAINTIFFS’ MOTION FOR A                             OF WASHINGTON FOUNDATION
     PRELIMINARY INJUNCTION                                               901 Fifth Ave, Suite 630
                                                                            Seattle, WA 98164
     Page | 41                                                                (206) 624-2184
     Case 1:19-cv-03040-SAB      ECF No. 18     filed 03/22/19   PageID.979 Page 54 of 59




 1 portion of their Title X funding mid-grant, see Adams Decl. ¶¶ 52-59; Cantrell
 2 Decl. ¶ 48; Coleman Decl. ¶¶ 147-51, causing irreparable harm through “reduce[d]
 3 services.” Planned Parenthood of Greater Wash. & N. Idaho v. HHS, 328 F. Supp.
 4 3d 1133, 1150-51 (E.D. Wash. 2018) (enjoining disruption of federally-funded
 5 services mid-grant); see Tex. Children’s Hosp. v. Burwell, 76 F. Supp. 3d 224,
 6 242-44 (D.D.C. 2014) (funding loss for non-profit health care providers constitutes
 7 irreparable injury because it would “reduc[e] . . . services” for patients, including
 8 low-income patients, or require re-allocation of funding that would collaterally
 9 reduce services). The Ninth Circuit has held it is an abuse of discretion to fail to
10 credit harms like the “threaten[ed] . . . future availability of services for the service
11 recipients.” Arc of Cal. v. Douglas, 757 F.3d 975, 991 (9th Cir. 2014).
12         For Plaintiff grantees and subrecipients that try to remain in the program,
13 they will immediately have to expend scarce resources to address the New Rule’s
14 vague separation, infrastructure, and other requirements. See Adams Decl. ¶¶ 53-
15 70; Coleman Decl. ¶¶ 124-36, 148-50; Eastlund Decl. ¶¶ 13-20. Such compliance
16 costs to conform to a challenged rule have, alone, been recognized as grounds for
17 preliminary injunctive relief. See Texas v. EPA, 829 F.3d 405, 433-34 (5th Cir.
18 2016) (“[C]omplying with a regulation later held invalid almost always produces
19 the irreparable harm of nonrecoverable compliance costs.” (quoting Thunder Basin
20 Coal Co. v. Reich, 510 U.S. 200, 220-21 (1994) (Scalia, J., concurring))).
21         The New Rule also will subject grantees to the opaque and unfair new
22 eligibility requirement and challenged grant-making criteria. Because HHS will be

23 empowered to summarily deem applicants ineligible under Section 59.7(b) to even
                                                                   AMERICAN CIVIL LIBERTIES UNION
     THE NFPRHA PLAINTIFFS’ MOTION FOR A                            OF WASHINGTON FOUNDATION
     PRELIMINARY INJUNCTION                                              901 Fifth Ave, Suite 630
                                                                           Seattle, WA 98164
     Page | 42                                                               (206) 624-2184
     Case 1:19-cv-03040-SAB     ECF No. 18    filed 03/22/19   PageID.980 Page 55 of 59




 1 compete for Title X funds, grantees will have no choice but to expend tremendous
 2 resources to attempt to explain and affirmatively plan the strictest possible
 3 compliance necessary for each of the New Rule’s elements. See Adams Decl.
 4 ¶¶ 64-70; Coleman Decl. ¶¶ 140-41. Being forced to compete for a federal grant
 5 on unfair terms, too, constitutes irreparable injury warranting relief. City of L.A. v.
 6 Sessions, 293 F. Supp. 3d 1087, 1100-01 (C.D. Cal. 2018) (enjoining challenged
 7 grant terms wholesale, not only as to plaintiffs, to “ensure an even playing field”).
 8         Finally, as soon as the New Rule’s changes are imposed on the program they
 9 will harm—irreparably—Title X patients across the country, including Plaintiffs’
10 patients. Kost Decl. ¶¶ 73-124. Pregnant Title X patients at all Title X sites will
11 face coercive, misleading pregnancy counseling, contrary to clinical and ethical
12 standards. See Maisen ¶¶ 40-42; Coleman ¶¶ 117-23. Mandatory prenatal referrals
13 and information, together with a ban on abortion referrals and misleading
14 information about the availability of abortion care will cause dignitary injury and
15 “forestall or foreclose” patients’ access to care. Kruse Decl. ¶ 37. After all, Title
16 X is often “a patient’s only viable way to access additional health care because of
17 language, literacy . . . , or economic barriers,” and without referrals and
18 information through the program, many patients will have no practical means of
19 accessing care. Kruse Decl. ¶¶ 36-37; see Prager Decl. ¶¶ 31, 40, 44-45; Madden
20 Decl. ¶¶ 44-53. Patients seeking contraceptive care, too, stand to be injured: The
21 New Rule permits religious objectors, for example, to offer limited contraceptive
22 options, non-medically approved approaches, and no information for patients

23 informing them that other options are available. Kost Decl. ¶¶ 96-101. The New
                                                                  AMERICAN CIVIL LIBERTIES UNION
     THE NFPRHA PLAINTIFFS’ MOTION FOR A                           OF WASHINGTON FOUNDATION
     PRELIMINARY INJUNCTION                                             901 Fifth Ave, Suite 630
                                                                          Seattle, WA 98164
     Page | 43                                                              (206) 624-2184
     Case 1:19-cv-03040-SAB     ECF No. 18    filed 03/22/19   PageID.981 Page 56 of 59




 1 Rule will cause Plaintiffs’ patients irreparable injury through delay or obstruction
 2 of patients’ access to health care. See Rodde v. Bonta, 357 F.3d 988, 999 (9th Cir.
 3 2004) (recognizing delay in access to health care as irreparable injury for
 4 preliminary injunction); see also Planned Parenthood of Kan. v. Andersen, 882
 5 F.3d 1205 (10th Cir. 2018) (same, with reproductive care).
 6         The New Rule’s disruption to the Title X network will further injure
 7 patients. Title X patients across the country will suffer a loss of reproductive and
 8 sexual health services, including loss of access to effective (but expensive)
 9 contraceptives, to HIV and STI testing, and to cancer screening, as providers are
10 forced to reduce services or even shutter. The diminished Title X care will cause
11 unintended pregnancy rates to rise and other public health consequences to be felt
12 broadly. Kost Decl. ¶¶ 73-83, 123-24. These individual and public health harms
13 cry out for relief. See Planned Parenthood Ariz., Inc. v. Betlach, 899 F. Supp. 2d
14 868, 886 (D. Ariz. 2012) (discussing public health harms from reduction in
15 reproductive care to low-income patients).
16         The threatened irreparable harm for Plaintiffs, their members, and their
17 patients is nationwide: NFPRHA represents Title X funding recipients in all states
18 and two territories. Coleman Decl. ¶¶ 6-7; Richmond Tenants Org. v. Kemp, 956
19 F.2d 1300, 1302, 1308-09 (4th Cir. 1992) (nationwide injunctive relief is
20 appropriate where plaintiff’s members reside nationwide). NFPRHA’s grantee-
21 members compete for Title X funds in all 10 HHS regions. Coleman Decl. ¶¶ 6-7;
22 see Washington v. Reno, 35 F.3d 1093, 1104 (6th Cir. 1994) (explaining that

23 nationwide injunctive relief is appropriate where plaintiffs challenge unlawful
                                                                 AMERICAN CIVIL LIBERTIES UNION
     THE NFPRHA PLAINTIFFS’ MOTION FOR A                          OF WASHINGTON FOUNDATION
     PRELIMINARY INJUNCTION                                            901 Fifth Ave, Suite 630
                                                                         Seattle, WA 98164
     Page | 44                                                             (206) 624-2184
     Case 1:19-cv-03040-SAB      ECF No. 18    filed 03/22/19   PageID.982 Page 57 of 59




 1 distribution of finite federal funds); City of L.A., 293 F. Supp. 3d at 1100-01
 2 (“ensur[ing] an even playing field” in grant administration required). A
 3 preliminary injunction preventing any enforcement of the New Rule in any
 4 jurisdiction is required to provide Plaintiffs with complete relief. Madsen v.
 5 Women’s Health Ctr., Inc., 512 U.S. 753, 765 (1994) (citing Califano v. Yamasaki,
 6 442 U.S. 682 (1979)); Bresgal v. Brock, 843 F.2d 1163, 1171-72 (9th Cir. 1987).
 7 V.      THE BALANCE OF THE EQUITIES AND THE PUBLIC INTEREST
           SUPPORT A PRELIMINARY INJUNCTION
 8
           The balance of the equities—which merges with the public interest, Drakes
 9
     Bay Oyster Co. v. Jewell, 747 F.3d 1073, 1092 (9th Cir. 2014)—tips sharply in
10
     favor of preserving Plaintiffs’ ability to provide patients with family planning
11
     services under the terms, regulations, and standards of care that have governed
12
     Title X for many years. As this court explained when enjoining the government’s
13
     cancelation of a federal pregnancy prevention grant, the public interest supports
14
     relief because it “prevent[s] harm to the community,” where the government’s
15
     action would block “potential beneficiaries from benefiting from valuable
16
     programs” mid-grant. Planned Parenthood of Greater Wash., 328 F. Supp. 3d at
17
     1152-53. In contrast, the government suffers no harm by continuing “the status
18
     quo (which has been in existence for . . . decades) . . . during the pendency of this
19
     litigation.” Ramos v. Nielsen, 336 F. Supp. 3d 1075, 1080 (N.D. Cal. 2018).
20
                                              ***
21
           Each factor of the governing standard favors a preliminary injunction. Thus,
22
     this Court should completely enjoin any use of the New Rule to protect Plaintiffs.
23
                                                                   AMERICAN CIVIL LIBERTIES UNION
     THE NFPRHA PLAINTIFFS’ MOTION FOR A                            OF WASHINGTON FOUNDATION
     PRELIMINARY INJUNCTION                                              901 Fifth Ave, Suite 630
                                                                           Seattle, WA 98164
     Page | 45                                                               (206) 624-2184
     Case 1:19-cv-03040-SAB    ECF No. 18   filed 03/22/19   PageID.983 Page 58 of 59




 1
     DATED: March 22, 2019            By: s/ Emily Chiang
 2
 3    Joe Shaeffer, WSBA No. 33273            Emily Chiang, WSBA No. 50517
      MACDONALD HOAGUE &                      AMERICAN CIVIL LIBERTIES
 4    BAYLESS                                 UNION OF WASHINGTON
      705 Second Ave, Suite 1500              FOUNDATION
 5
      Seattle, WA 98104                       901 Fifth Avenue, Suite 630
 6    joe@mhb.com                             Seattle, WA 98164
                                              echiang@aclu-wa.org
 7
 8    Nicole M. Argentieri*                   Ruth E. Harlow*
      Jennifer B. Sokoler*                    Fiona Kaye*
 9
      Brandon D. Harper*                      Anjali Dalal*
10    O’MELVENY & MYERS LLP                   Elizabeth Deutsch*
      Times Square Tower                      Brigitte Amiri*
11    7 Times Square                          AMERICAN CIVIL LIBERTIES
      New York, NY 10036                      UNION FOUNDATION
12    212-326-2000                            125 Broad Street, 18th Floor
13    nargentieri@omm.com                     New York, New York 10004
      jsokoler@omm.com                        rharlow@aclu.org
14    bharper@omm.com                         fkaye@aclu.org
                                              adalal@aclu.org
15    Sara Zdeb*                              edeutsch@aclu.org
      O’MELVENY & MYERS LLP                   bamiri@aclu.org
16    1625 Eye Street NW
17    Washington, DC 20006
      202-383-5300
18    szdeb@omm.com

19    *Admitted pro hac vice
                                            Attorneys for Plaintiffs
20
21
22

23
                                                               AMERICAN CIVIL LIBERTIES UNION
     THE NFPRHA PLAINTIFFS’ MOTION FOR A                        OF WASHINGTON FOUNDATION
     PRELIMINARY INJUNCTION                                          901 Fifth Ave, Suite 630
                                                                       Seattle, WA 98164
     Page | 46                                                           (206) 624-2184
     Case 1:19-cv-03040-SAB    ECF No. 18   filed 03/22/19   PageID.984 Page 59 of 59



                            DECLARATION OF SERVICE
 1
 2        I hereby declare that on this day I caused the foregoing document to be

 3 electronically filed with the Clerk of the Court using the Court’s CM/ECF System
 4 which will serve a copy of this document upon all counsel of record.
 5
          DATED, this 22nd of March, 2019, at Seattle, Washington.
 6
 7
                                    /s/   Emily Chiang
 8                                        Emily Chiang, WSBA No. 50517
 9
10
11
12
13
14
15
16
17
18
19
20
21
22

23
                                                               AMERICAN CIVIL LIBERTIES UNION
     THE NFPRHA PLAINTIFFS’ MOTION FOR A                        OF WASHINGTON FOUNDATION
     PRELIMINARY INJUNCTION                                          901 Fifth Ave, Suite 630
                                                                       Seattle, WA 98164
     Page | 47                                                           (206) 624-2184
